Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 1 of 76

Fil| in this information to identify your case:

 

l
l United States Bankruptcy Court for the:
District Of Nevada

 

\ C,<)

CHS€ number (/fknown)r __________ Chapter you are filing under; § ~ h _ dr r_ b n 9
Chap‘er? § .?'.;::l l'inH s m 10 59
n Chapter11 §
n Chapter12 n , . _ _ _
Cl Cnapier13 U.c_). .' , i. , : m C..herlf'gthis_ is an
v e__ aj z ,- n\; ` 1 ~ amended filing

li~ii"\i i.

Officia| Form 101
Voluntary Petition for lndividuals Fi|ing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, "Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourse|f

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debt0r1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name
Write the name that is on your
government-issued picture QSCAR _
identification (for example, F"st name F"St name l
your driver’S license or JESUS
paSSpOrl). Middle name Midd|e name
Bring your picture BOUCUGNAN|
identification to your meeting La$t name Last name
With the trustee

Suffix (Sr., Jr., ||, |||) Suffix (Sr., Jl'., ll, |||)

2. A|| other names you NONE §
have used m the last 8 First name Flrst name `
years
|nc|ude your married or Middl€‘ name Mlddle name
maiden names.

Last name Last name
First name First name
iviiddie name Middie name 5
Last name Last name

3. On|y the last 4 digits of
your Socia| Security XXX _ XX _ -7_ 0_ Z-_ -5_ XXX _ XX ` __ __ _- -_ §
number or federal OR OR §
individual Taxpayer :
identification number 9><>< - XX ___ __ __ _ 9><>< - XX -__ __ __ __ l
(iTiN) l

|

 

.~, w ~,z», ,.», .~...ew~»»~.\zq ,~,,»',/;».n WN.~; ;.~M~~e',,:~i'.' 1.~

 

Officia| Form 101 Voluntary Petition for lndivldua|s Fi|ing for Bankruptcy page 1

wm ,.W,_.t. A,»_ tamm me '.',~»~:4

Case 19-11239-ab|

Debtor 1

Firsi Name

4. Any business names
and Emp|oyer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

W»,m~sz-~,~u.¢».~.~et.w'~,-.» ~z~t , ~' :~Y

.»:~.»x,nn» z…t.~e».t ,~,,~tw).¢.;».~wn'"~~;-»‘,'M;~.»»i» ~' :~ ,\ t

OSCAR JESUS BOUCUGNAN|

Midd|e Name

Lasl Name
About Debtor 1:

i have not used any business names or E|Ns.

Doc 1 Entered 03/05/19 10:53:53 Page 2 of 76

Case number ()rknown)

 

About Debtor 2 (Spouse Oniy in a Joint Case):

El i have not used any business names or E|Ns.

 

Business name

 

Business name

 

Business name

7387 WALNUT CREEK

M_

 

Business name

Ei_N_

 

 

Number Sireet

 

LAS \/EGAS N\/
City Siaie

89147
Z|P Code

CLARK

 

County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

7387 WALNUT CREEK

 

Number Sireet

 

P.O. Box

LAS \/EGAS N\/
City State

89147
Z|P Code

Check one.'

Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

[;l l have another reason. Exp|ain.
(see 28 u.s.c. § 1408,)

if Debtor 2 lives at a different address:

 

Number Street

 

 

Ciiy Siaie Z|P Code

 

County

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City Siaie Z|P Code

 

 

 

 

 

 

Check one.'

[:l Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

[;l l have another reason. Exp|ain.
(see 28 u.s.c. § 1408.)

 

 

 

 

 

 

 

Officia| Form 101

Voluntary Petition for individuals Fi|ing for Bankruptcy

page 2

Debtor 1

Case 19-11239-ab|

First Name

OSCAR JESUS BOUCUGNAN|

Midd|e Name

Doc 1 Entered 03/05/19 10:53:53 Page 3 of 76

Case number (i/known)
Last Name

mTell the Court About Your Bankruptcy Case

7.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Officia| Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for lndl'vl'dua/s Fill'ng
for Bankruptcy (Form 2010)). Also. go to the top of page 1 and check the appropriate box.

Chapter 7

m Chapter 11
El chapter 12
Cl Chapter 13

| will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typica|ly, if you are paying the fee
yourse|f, you may pay with cash, cashier`s check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Cl i need to pay the fee in installments. if you choose this option, sign and attach the
Appl/'cat/'on for Ind/v/duals to Pay The F/'l/'ng Fee /'n lnstallments (Official Form 103A).

Cl | request that my fee be waived (You may request this option only if you are Hling for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the ofncial poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Appl/'cat/'on to Have the
Chapter 7 F/'l/'ng Fee Waived (Officia| Form 103B) and H|e it with your petition.

 

 

 

 

 

 

 

No
n Yes. District When Case number
MM / DD / YYYY
District When Case number
MM / DD / YYYY
Dlstrict When Case number
MM / DD /YYYY
No
n YeS. Debtor Relationship to you
District When Case number, if known
MM / DD / YYYY
Debtor Relationship to you
District When Case number, if known
MM / DD / YYYY
n No. Go to line 12.
Yes, Has your landlord obtained an eviction judgment against you'?

No, Goto line 12.

El Yes. Fill out /ni't/'a/ StatementAbout an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition

Voluntary Petit|on for individuals Fi|ing for Bankruptcy page 3

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 4 of 76

Debtor 1 OSCAR JESUS BOUCUGNAN|

Case number (irknowni
First Name Middle Name Last Name

mReport About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor NO_ GO to part 4_
of any full- or part-time
business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership or
LLC' Number Street

 

Name of business ifany

 

if you have more than one
sole proprietorship use a
separate sheet and attach it
to this petition.

 

 

City State Z|P Code

Check the appropriate box to describe your business.'

n Health Care Business (as defined in 11 U.S.C. § 101(27A))
n Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
n Stockbroker (as defined in 11 U.S.C. § 101(53A))

n Commodity Broker (as defined in 11 U.S.C. § 101(6))

El None of the above

13. Are you filing under /f you are filing under Chapter 11, the court must know whether you are a smal/ business debtor so that it
Chapter 11 of the can setappropn'ate dead/ines. if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations cash-flow statementv and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtoi’?
For a definition of sma//

business debtor, see El No. l am filing under Chapter 11. but l am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

No. l am notfiling under Chapter 11.

n Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14. Do you own or have any NO
property that poses or is
alleged to pose a threat n Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs

immediate attention,, if immediate attention is needed, why is it needed?

 

For examp/e, do you own
perishab/e goods, or /ivestock

 

that must be fed, or a bui/ding
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State Z|P Code

Official Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 4

Case 19-11239-ab|

Debtor 1

First Name

OSCAR JESUS BOUCUGNAN|

Midd|e Name

Last Name

m£xplain Your Efforts to Receive a Briefing About Credit Counse|ing

Case number (ill<nowni

Doc 1 Entered 03/05/19 10:53:53 Page 5 of 76

 

15. Teii the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible to fl|e.

|f you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Offlcial Form 101

About Debtor 1:

You must check one.'

| received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and | received a
certificate of com pletion.

Attach a copy of the Certificate and the payment
plan, if any, that you developed with the agency.

m | received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but i do not have a
certificate of com pietion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any,

m | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30~day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

m | am not required to receive a briefing about
credit counseling because of:

El incapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court

Voluntary Petition for individuals Fi|ing for Bankruptcy

About Debtor 2 (Spouse Oniy in a Joint Case):

You must check one.'

m i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of completion.

Attacn a copy of the certificate and the payment
plan, if any, that you developed with the agency,

m i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but l do not have a
certificate of com pletion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any,

m | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy,

if the court is satisfied with your reasons you must
still receive a brienng within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any, if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El i am not required to receive a briefing about

credit counseling because of:

El |ncapacity. i have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

Ei Disabiiiiy. lvly physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l

reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about Credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 6 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

First Name Middle Name Last Name

m Answer These Questions for Reporting Purposes

Case number (i/l<nown)

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

16a Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family. or household purpose.”

Cl No. soto line ieb,
Yes. Go to line 17,

166. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

Ei No. co to line icc
m Yes. Go to line 17.

160. State the type of debts you owe that are not consumer debts or business debts

 

m No. l am not filing under Chapter 7. Go to line 18.

Yes. l arn filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

excluded and NO
administrative expenses
are paid that funds will be m Ye$
available for distribution
to unsecured creditors? …~M `
is. How many creditors do 1-49 Cl 1,000-5,000 Ei 25,001-50.000
you estimate that you Ei 50-99 Ei 5,001-10,000 Cl 50,001-100,000
°We? Ei 100-199 Ei 10,001-25,000 Ei lvlore than 100,000
Ei 200-999

 

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

msign below

For you

$0-$50,000
Ei $50,001-$100,000
Cl $100,001-$500,000

Ei $500,001-$1 million

$0-$50,000

Ei $50,001-$100,000
Ei $100,001-$500,000
Ei $500,001-$1 million

 

Cl $1,000,001-$10 million
Ei $10,000,001-$50 million
Ei $50,000,001-$100 million

m $100,000,001-$500 million

Ei $500,000,001-$1 billion

Cl $1,000,000,001-$10 billion
Cl $10.000,000,001-$50 billion
El lvlore than $50 billion

 

Ei $1,000,001-$10 million

Ei $10,000,001-$50 million
Ei $50,000,001-$100 million
Ei $100,000,001-$500 million

Ei $500.000,001-$1 billion

Ei $1,000,000,001-$10 billion
Ei $10,000,000,001-$50 billion
Ei lvlore than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct

if l have chosen to file under Chapter 7, l arn aware that l may proceed, if eligibie, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter. and | choose to proceed

under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud in connection
se can result in fines up to $250,000, or imprisonment for up to 20 years or both.
,1 41, 1519, and 3571.

with a bankruptcy
18 U.S.C. §§ 15

  
 
 
 

X

 

Signature of Debtor 1

 

Signature of Debtor 2

Executed on
MM/ DD /YYYY

Executed on ? 0 Z‘#i/
MM /

D /YYY

   

Official Form 101 Voluntary petition for individuals Fi|ing for Bankruptcy page 6

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 7 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

Case number rifknown>
First Name Middle Name Last Name

 

 

   

|, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies certify that l have no

For your attorney, if you are
represented by one

 

if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Prinied name

 

Firm name

 

Number Street

 

 

 

 

City State Z|P Code
Contact phone Emaii address
Bar number State

 

Official Form 101 Voluntary Pet|tion for individuals Fi|ing for Bankruptcy page 7

Case 19-11239-abl Doc 1 Entered 03/05/19 10:53:53 Page 8 of 76

 

 

 

Debtor1 OSCAR JESUS BOUCUGNAN| Case number (irirnown)

First Name Midd|e Name Last Name
For you if you are filing this The law allows you, as an lndivldual, to represent yourself in bankruptcy court, but you
bankruptcy With°Ut an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences you are strongly urged to hire a qualified attorney.
if you are represented by l
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens you could lose your right to file another
case. or you may lose protections including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules if you do not list a debt, the debt may not be discharged if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records or |ying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney, The court will not treat you differently because you are filing for yourself. To be
successfu|, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is nled. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term nnancial and legal
consequences?

No

l;i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

No

l:i Yes

Did you pay or agree to pay someone who ls not an attorney to help you fill out your bankruptcy forms’?

l:iNo

Yes, Name cr persorivlcTOR SERNA lvluLTlSEvacES l
Attach Bankruptcy Petitl'on Preparer's Notice, Declaration, and Signature (Ofticial Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that nling a bankruptcy case without an
attorney may u e me to lose my rights or property if l do not properly handle the case.

x[ x

 

 

 

 

 

Signature of Debtor1 Signature of Debtor 2
Date U':Jr Q/Z Z)Z\_JZ Date
MM DD /YYYY MM/ DD /YYYY
Contact phone (702) 980-7171 Contact phone
Cell phone Cell phone
Email address Email address

 

 

     

Official Form 101 Voluntary Pet|tion for individuals Fi|ing for Bankruptcy page 8

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 9 of 76

 

 

 

 

Ccrtificatc Numbcr: 12459-NV-CC-032270499

12459-NV-CC-03227()499

CERTIFICATE OF CoUNSELING

I CERTIFY that on Fcbruary 8, 2019, at 2:37 o'Clock PM PST, Oscar Jcsus
Boucugnani Fcrnand received from Abacus Credit Counsciing, an agency
approved pursuant to ll U.S.C. § ill to provide credit counseling in thc District

of chada, an individual [or group] briefing that Cornplicd with thc provisions of
ll U.S.C. §§ 109(h) and lli.

 

 

 

 

A debt repayment plan was not prepared If a debt repayment plan was prcparcd, a
copy of thc debt repayment plan is attached to this certificate

This counseling session was conducted by internct.

Datc: Fcbruary 81 2019 By: /S/Charity Starks

 

Namc: Charity Starks

 

Titic: Credit Counscior

 

* Individuals who wish to file a bankruptcy case under title 11 of thc United Statcs Bankruptcy
Code arc required to file with the United Statcs Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided thc individual
the counseling Scrviccs and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See ll U.S.C. §§ 109(h) and 521(b).

 

 

 

 

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 10 of 76

Fi|| in this information to identify the case:

Debtor1 OSCAR JESUS BOUCUGNAN|

First Name Midd|e Name Last Name

Debtor 2
(Spouse, ifi|ing) First Name Midule Name Last Name

 

United States Bankruptcy Court for the: DlS/fl`lC/f Of N€Vada

Case number Chapter 7
(|f known)

 

 

Official Form 119
Bankruptcy Fetition Preparer’s Notice, Declaration, and Signature 12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. |f more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federa| Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

m Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
what tax consequences may arise because a case is filed under the Bankruptcy Code;

whether any tax claims may be discharged;

whether you may or should promise to repay debts to a creditor or enter into a reafhrmation agreement;

how to characterize the nature of your interests in property or your debts; or

what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer V|CTOR SERNA MULT|SERV|CES has notified me of

Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

fe Mj/@ Date Mé¢/Q$Y;_¢)

Signature of Debtor 1 acknowledging receipt of this notice

`/@ Date

Signature of Debtor 2, acknowledging receipt of this notice MM / DD /YYYY

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 11 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

Case number (i/i<nown)
First Name Midd|e Name Last Name

Dec|aration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, i declare that:
l l am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

l l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

l if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

See Attachment 1 See Attachment 2 VlCTOR SERNA MULT|SERV|CES
Printed name Titie, if any Firm name, if it applies

1409 S. EASTERN AVENUE

Number Street

LAS VEGAS NV 89104 (702) 333-0712

City State ZiP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:
(Check all that app/y.)

voluntary Petition (Form ioi)

U

Schedule | (Form 106|) Chapter 11 Statement of Your Current Month|y

income (Form 109)

StatementAbout Your Social Security Numbers Schedule J (Form 106J)

BBB

 

Form 121 a Chapter 13 Statement of Your Current Month|y
( ) D i ' Ab t l d' ' l b '
_ . ec arat'°n Ou an n 'V'dua De mrs income and Calcuiation of CommitmentPeriod
- YourAssets and Liabiiities and Certain Schedules (Form 106Dec) (Form 110_1)
Statisticai information (Form 1068um) _ _ _
S d l A/B (F 106A/B) Statement Of FinaiiCial Affair$ (Form 107) m Chapter 13 Ca|cu|ation onourDisposabie
che u e orm _
Statement of intention for individuals Fi|ing '"°°me (Form 110 2)
Schedule C (Form 106€) Under Chapter 7 (Form 112) n Application to Pay Filing Fee in installments
Schedule D (Form 1060) Chapter 7 Statement of Your Current (Form 103A)
Month| income Form 108-1 ' t` C F'l'
Schedule E/F (Form 106E/F) y ( ) n CVPaF:\|/l€: i(l;r;:;l':;;;) hapter 7 ling Fee
Statement of Exemption from Presumption e
Schedule G (Form 1066) Of AbUSe Undel§ 707(b)(2) A list of names and addresses of all creditors
Schedule H (Form 106H) (Form loB`lSupp) (creditor or mailing matrlx)
Chapter 7 Means Test Calculation n Othe,.
(Form 108-2)

Bankruptcy petition preparers must sign and give theirSocial Security numbers if more than one bankruptcy petition preparer prepared the documents
to which this decl ration pplie ` nature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

   
  
 

 

. 1 ` _Q&_O_--iL--lill Date 03 /
Sig kru tcy¥e.ufm§gamwcipai, responsible Social Security number of person who signed MM / DD YYYY
person,

V|CTOR SERNA MULT|SERV|CES

Prinied name

~/® __ __ Date

Signature of bankruptcy petition preparer or officer, principai, responsible Social Security number of person who signed MM / DD / YYYY
person, or partner

 

Printed name

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 12 of 76
BZSOO (Form 2800) (12/l5)

United States Bankruptcy Court
DisTRicT oF NEvADA

In re OSCAR JESUS BOUCUGNANI Case No. ***Court case number TE***

 

Debtor

Chapter 7

 

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER

1. Under ll U.S.C. § l lO(h), l declare under penalty of perjury that l am not an attorney or employee of an
attorney, that l prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before the
filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services l have agreed to accept ............................... $150.00
Prior to the filing ofthis statement l have received ............................................ $ l 50.00
Balance Due ........................................................................................................ $0.00

2. l have prepared or caused to be prepared the following documents (itemize): writte all forms
and provided the following services (itemize): writte all foi'nis.

3. The source of the compensation paid to me was:
Debtor

4. The source of compensation to be paid to me is:
***IF Preparer source of comp to be paid MC = " l"***

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of
the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this
bankruptcy Case except as listed below:

ii
i

_ SOClAL S ECURITY NUMBER

/
\ ~. _ XXX-XX-XXXX U?%>b /`J‘»"]

NAME %
"_“____S_i§n e"/L[/ Social Security number of bankruptcy ate
\ petition preparerl

VICTOR SERNA MULTISERVICES ,

 

LICEN SED DOCUMENT 1409 S. EASTERN AVENUE
PREPARATlON LAS VEGAS, Nevada 89104
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

l If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principai,
responsible person or partner of the bankruptcy petition preparer. (Required by l l U.S.C. § l 10).

A bankruptcy petition preparer'sfizilitre to comply with the provisions ofti`tle 11 and the F ederal Rules of
Bankruptcy Procedure may result infines or imprisonment or both. 11 U.S.C. § 11(),' 18 U.S.C. § 156.

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 13 of 76

UN|TED STATES BANKRUPTCY COURT
DlSTRlCT OF NEVADA

ln re Chapter 7

OSCAR JESUS BOUCUGNAN| Case NQ_

Debtors.

STATEMENT OF MONTHLY GROSS |NCOME

The undersigned certifies the following is the debtor's monthly income.

lncome: Debtor
Six months ago $ 0.00
Five months ago $ 0.00
Four months ago $ 0.00
Three months ago $ 0.00
Two months ago $ 0.00
Last month $ 0.00
Total Gross income for six

months preceding filing $ 0.00
Average Monthly Gross

income $ 0.00

rt

 

Dated: 031 €')-¢ %/:2

 

OSCAR JESUS BOUCUGNAN|
Debtor

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 14 of 76

Attachment
Debtor: OSCAR JESUS BOUCUGNAN| Case No:

Attachment 1

VlCTOR SERNA MULT|SERV|CES
Attachment 2

L|CENSED DOCUMENT PREPARAT|ON

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 15 of 76

UN|TED STATES BANKRUPTCY COURT
District of Nevada

e OSCAR JESUS BOUCUGNAN|

in r Case No.

Debtors. Chapter 7

Certificate of [Non-Attorney] Bankruptcy Petition Preparer

i See Attachment 1 , the bankruptcy petition preparer signing the debtor's petition, hereby certify that l
delivered to the debtor this notice required by 13 342(b) of the Bankruptcy Code.

    

Respectfui|y

Dated; U:?l/¢O{ 1,7,`_'){)]

 

 

Teiephone No.: (702) 333-0712

Fax NO,:

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 16 of 76

WRlTTEN NOT|CE REQU|RED UNDER SECT|ON 527(a)(2)

All information that you are required to provide with a petition and thereafter during a case under title 11
(“Bankruptcy”) of the United States Code is required to be complete, accurate, and truthful.

All assets and all liabilities are required to be completely and accurately disclosed in the documents filed
to commence the case, and the replacement value of each asset as defined in title 11 United States Code section 506
must be stated in those documents where requested after reasonable inquiry to establish such value.

Current monthly income, the amounts specified in section 707(b)(2), and, in a case under chapter 13 of
title 11, disposable income (determined in accordance with section 707(b)(2)), are required to be stated after
reasonable inquiry.

information that you provide during your case may be audited pursuant to title 11. Faiiure to provide
such information may result in dismissal of the case under title 11 or other sanction, including criminal sanctions

/,\i\

OSC\:AR JESUS BOUCUGNAN|
Debtor

JointDebtorA
f s r\A`MU}_TisERv Es`
" BankruptcyP n reparer

      

Date ®3{/1){(/20/ ap

 

 

 

 

 

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 17 of 76

Fill in this information to identify your case:

Debtor1 OSCAR JESUS BOUCUGNANI

First Name Middle Name Last Name

Debtor 2 BOUCUGNANI

(Spouse, if fliing) First Name lviidule Name Last Name

United States Bankruptcy Court for the: District Of NeVada

case number El check if this is an
“f‘<"°“'"i amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical lnformation 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules t"lrst; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

Your assets
Value of what you own
1. Schedule A/B: Property (Offlcial Form 106A/B)
la. Copy line 55, Total real estate, from Schedu/e A/B ........................................................................................................ $ _____

1b. Copy line 62, Total personal property, from Schedu/e A/B ............................................................................................. $ 20,250.00

 

1c. Copy line 63, Total of ali property on Schedu/e A/B .......................................................................................................

m Summarize Your Liabilities

$ 19,650.00

 

 

 

Your liabilities
Amount you owe
2. Schedu/e D.' Creditors Who Have C/aims Secured by Propen‘y (Ofncial Form 1060)

 

 

 

 

 

2a Copy the total you listed in Column A, Amount of c/a/'m, at the bottom of the last page of Part 1 of Schedu/e D ............ 5 M_
3. Schedu/e E/F.' Creditors Who Have Unsecured C/aims (Official Form 106E/F) 53 924 88

3a Copy the total claims from Part 1 (priority unsecured claims) from line 6a of Schedu/e E/F .......................................... $’_'-_

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedu/e E/F ...................................... + $

Your total liabilities s M
Summarize Your lncome and Expenses

4. Schedu/e /.' Your /ncome (Official Form 106l) 2 4

Copy your combined monthly income from line 12 of Schedu/e / ........................................................................................ $ --’M
5. Schedu/e J.' Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22, Column A, of Schedu/e J .................................................................................. $ M

Official Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 18 of 76
Debtor1 OSCAR JESUS BOUCUGNANl Case number rirknown)

 

First Name Mldd|e Name Last Name

mAnswer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules
Yes

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family. or household purpose." 11 U.S.C. § 101(8). Fi|| out lines 8-10 for statistical purposes 28 U.S.C. § 159.

n Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 l_ine 11; oR, Form 1225 l_ine 11; oR, Form 1220-1 Line 14. $ 3,064.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:

Qa. Domestic support obligations (Copy line Sa.)

$ 0.00
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 0 00
9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.) $0 00
9d. Student loans (Copy line 6f.)

$ 0.00
9e. Ob|igations arising out of a separation agreement or divorce that you did not report as

priority claims (Copy line 69.) $ 0.00

9f. Debts to pension or profit-sharing plans and other similar debts. (Copy line 6h.) + $ 0-00
99. Tota|. Add lines 93 through 9f. $ 0.00

 

 

 

thciai Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 19 of 76

Fiii in this information to identify your case and this filing:

Debtor1 OSCAR JESUS BOUCUGNAN|

First Name Middle Name Last Name

Debtor 2
(Spouse, it filing) First Name Midtlie Name Last Name

 

United States Bankruptcy Court for the'. District Of N€Vada

 

Case number

 

n Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule AlB: property izns

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

mescribe Each Residence, Building, Land, or Other Rea| Estate You Own or Have an lnterest ln

1. Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

No. Go to Part 2.
a Yes. Where is the property?

What ls the property? Check all that app|y‘ Do not deduct secured claims or exemptionsl Put

a Single-family home the amount of any secured claims on Schedule D:
. . d't ' ,
1_1, a Dup|ex Or mu|t|_umt wilde Cre / ors Who Have Cla/ms Secured by Property

Street address if availabie, or other description

 

 

 

 

 

 

 

a COndOminiUm 0r COOD€FafiV@ Current value of the Current value of the
Cl Manufactured or mobile home entire property? portion you own?
Cl Land $ $
a investment property
_ a Timeshare Describe the nature of your ownership
C'W State Z'P Code a Oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
a Debtor 1 only

County a Debtor 2 only

a Dethr 1 and Dethr 2 On|y n Check if this is community property

se in truc'
a At least one of the debtors and another ( e 5 t'O"S)

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

what ls the property? Check an that app|y' Do not deduct secured claims or exemptions Put

 

 

 

 

 

 

 

Cl $ing|e_fami|y home the amount of any secured claims on Schedule D.'
1_2_ v n . l a Dup|ex Or multi_unit building Creditors Who Have Claims Secured by Property.
Street address if available. or other description '
a COndOminiUm Of COOD@'GUV@ Current value of the Current value of the
a Manufactured or mobile home entire Pr°Pe"tY? P°"ti°" you °W"?
a Land $ $
a investment property D . .
city state zlP code a Timeshare in‘ta::er:i:;::hn:;uf?eosiirit°pll;,°t::;r|i:}ylgy
a Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
m Debtor1 only
County a Debtor 2 only
Cl Debtor1 and Debtor 2 only Cl check if this is community property
m At least one of the debtors and another (599 inStVUCthnS)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

Debtor 1

OSCAR Cg)§g}§e-MZS§@§)(|;U@QQNJ. Entered 03/05/

 

First Name Midd|e Name

1.3.

Last Name

 

Street address, if availab|e, or other description

 

 

City State

Z|P Code

 

County

2. Add the dollar value of the portion you own for ali of your entries from Part1, including any entries for pages
you have attached for Part 1. Write that number here, ...................................................................................... 9

m Describe Your Vehicles

What is the property? Check all that apply
m Single-family home

m Duplex or multi-unit building

n Condominium or cooperative

m Manufactured or mobile home

n Land

m investment property

m Timeshare

n Other

 

Who has an interest in the property? Check one.
m Debtor1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

19 10253:

Case number (itkiiown>

53 Page 20 of 76

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simpie, tenancy by
the entireties, or a life estate), if known.

 

Cl Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives if you lease a vehicie, also report it on Schedu/e G.' Executo/y Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

m No

Yes

3.1. Make: TOYOTA
Mode|'. COROLA
Year; 2016
Approximate mileage: 86000

Other information:

 

if you own or have more than one, describe here:

3_2_ Make:
Model:
Year;
Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.
El Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C| Debtor1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

m Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$17,700.00 $17,700.00

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have C/aims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name Last Name
3.3, Make:
Mode|. m Debtor1 only
Y m Debtor 2 only
ear;

Approximate mileage:

Other information:

3.4. Make:
Model:
Year;
Approximate mileage:

Other information:

 

m Debtor1 and Debtor 2 only
m At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

m Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this is community property (see
instructions)

OSCAR Ca§§)i§Q-1123§QMUM1 Entered 03/05/139 10:53:53 Page 21 of 76

se number (i/lmown>

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have C/aims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have C/aims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es: Boats, trailers motors personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
m Yes

441_ Make:
Model:
Vear:

Other information:

 

if you own or have more than one, list here:

4,2_ Make:
Model:
Vear:

Other information:

 

5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ............................................................................................................................ -)

Official Form 106A/B

Who has an interest in the property? Check one.
a Debtor 1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one ofthe debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
m Debtor1 only

a Debtor 2 only

m Debtor1 and Debtor2 only

m At least one of the debtors and another

m Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have C/aims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have C/aims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

 

$17,700.00

 

 

 

page 3

Debtor1 OSCAR Ca§§iji§-1123@@ibl;i_,@o,g\il Entered 03/05/19 10:§3:53 Page 22 of 76

359 |'iUm er (l`lknown)
First Name Midd|e Name Last Name

mescribe Your Personal and Household ltems

Do you own or have any legal or equitable interest in any of the following items?

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

6. Househoid goods and furnishings
Examp/es: Major appliances furniture, linens china, kitchenware

UNO » l _ l
avao%mw ......... fwmywmwms l$tamoo
l

7. Electronics

Examp/es: Televisions and radios; audio, video, stereo, and digital equipment; computers printers scanners; music
collections electronic devices including cell phones cameras media players games

a No , _ _ __ ____ ,
Yes_ Describe __________ :personal and family electronics z $750_00

 

…____ _, _… ___s _lwhwmndtmd
S. Coi|ectib|es of value

Examp/es: Antiques and ngurines; paintings prints or other artwork; books pictures or other art objects;
stamp, coin, or baseball card collections; other collections memorabilia, collectibles
No

n Yes. Describe. ......... `

9_ Equipment for sports and hobbies

Examp/es: Sports, photographic, exercise, and other hobby equipment bicycles pool tables golf clubs skis; canoes
and kayaks; carpentry tools; musical instruments

No h . , __ _ ,. _ ._.,,____.,__ . _
. : l
a Yes. Describe .......... y l
j l
l

10_ Firearms

Examp/es: Pistols rifles shotguns ammunition, and related equipment
No ,_ _
n Yes. Describe......,.._

       

,C|othes

Examp/es: Everyday clothes furs leather coats designer wear, shoes accessories
No , __ _ _.,, __ __ _________ _ , , . ,, _ _ , __ _1 -_11
n Yes. Describe .......... ` l

1

_s

12.Jewelry

Examples: Everydayjewelry, costumejewelry, engagement rings wedding rings heirioom jewelry, watches gems
gold, silver

NO : __ _ _ . ,. . , ., _ _, . _ , .. …,_-,,_.,.,, . . _____________M___-,_
n Yes. Describe. ......... § i $

13.Non-farm animals
Examp/es: Dogs cats birds horses

m No
n Yes Describe. ......... j

g i

__ _,_.__ _._ s __ _,_i

 

14.Any other personal and household items you did not already |ist, including any health aids you did not list

No
n Yes. Give specific 3
information ............... z y y y y g y § , _,

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $1 1950_00
for Part 3. Write that number here ........................................................................................................................................................ ')

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

Debtor1 OSCAR Cp§§in-1123Q@t§)(l;ch}ch1 Entered 03/05/19 10:53:53 Page 23 of 76

Case number lirl<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Cil"erit Value of the
portion you own?
Do not deduct secured claims
or exemptions
16_ Cash
Examp/es: Money you have in your waiiet, in your home, in a safe deposit box. and on hand when you file your petition
m No
n YeS ..................................................................................................................................................................... Cash: ____________________ $
17_ Deposits of money
Examp/es.' Checking, savings or other financial accounts; certificates of deposit; shares in credit unions brokerage houses
and other similar institutions if you have multiple accounts with the same institution, list each.
n No
¥es ..................... institution name:
17_1. Checking account: Weel$ fargo $ GO0.00
17.2. Checking accouni: $
17_3. Savings account $
17_4. Savings account $
17_5. Certificates of deposit $
17_6_ Other financial account: $
17_7. Other financial account: $
17.8. Other financial account: $
17.9_ Other nnancia| account $
18.Bonds, mutual funds, or publicly traded stocks
Examp/es: Bond funds investment accounts with brokerage firms money market accounts
No
n ¥es .................. institution or issuer name:
$
$
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses including an interest in
an LLC, partnership, and joint venture
No Name of entity: % of ownership:
n Yes. Give specific % $
information about
them. ........................ % $
% $

Official Form 106A/B Schedule A/B: Property page 5

Debtor 1

OSCAR cp§§UiSo-llzag@p@mp@oui Entered 03/05/@3§€10:53:5

number (if/<nownl

 

First Name Micidle Name Last Name

Page 24 of 76

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotl`ab/e instruments include personal checks cashiers’ checks promissory notes, and money orders
Non-negot/`ab/e instruments are those you cannot transfer to someone by signing or delivering them.

E|No

U Yes. Give specific
information about

issuer name'.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them. ...................... 3
$
$
21. Retirement or pension accounts
Examp/es: interests in lRA, ER|SA, Keogh, 401 (k), 403(b), thrift savings accounts or other pension or profit-sharing plans
No
U Yes List each
account separateiy.. Type of account: institution name:
401(k) or similar plan: 3
Pension plan: $
lRA: $
Retirement account: 3
Keogh: 3
Additional account: 3
Additional account'. 3
22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may Continue service or use from a company
Examp/es.' Agreements with landlords prepaid rent, public utilities (electric, gas water), telecommunications
Companies, or others
§ No
U Yes ........................... institution name or individua|:
Electric: $
Gas: 3
Heating oii: $
Security deposit on rental unit: $
Prepaid rent: 3
Teiephone: 3
Water: 3
Rented furniture: 3
Other: 3
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
U Yes ........................... issuer name and description;
$
$
$

 

Official Form 106A/B

Schedule A/B: Property

page 6

Debtor1 OSCAR Ca§§le§-llZS§@it)bU@q),r;Nl Entered OS/OB/J:§Selnuré§e€%:§€% Page 25 of 76

l' (ifknown)
First Name Midd|e Name Last Name

 

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No
cl Yes .....................................

institution name and description. Separateiy file the records of any interests.‘i‘i U.S.C. § 521(c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

.No

cl Yes. Give specific
information about them. .. ‘ $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examp/es: internet domain names, websites, proceeds from royalties and licensing agreements

.No

n Yes. Give specific l
information about them. .. § $

27. Licenses, franchises, and other general intangibles
Examp/es: Bui|ding permits, exclusive licenses cooperative association holdings liquor licenses professional licenses

-No

n Yes. Give specific

i
z
information about them. .. i $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you
No

cl Yes, Give specific information j Federa|:
about them, including whether .
you already filed the returns § i State:

i

and the tax years ...................... f
: Locak

29. Family support
Examp/es.' Past due or lump sum alimony, spousal support, child support, maintenance divorce settiernent, property settlement
No

cl Yes. Give specific information. ............. 31

Aiimony: $
x, Maintenance: $
z Support: $
1 Divorce settlement: $
Property settlement $
30. Other amounts someone owes you
Examp/es: Unpaid wages, disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation
Social Security benefits; unpaid loans you made to someone else
No b b
cl Yes. Give specific information. ............... b f w 3 7 n §
§ i 5

, ,,…W, wl ,.…, ,,~-A ~ ,,,~,,M.,t._.~,_i

Official Form 106A/B Schedule A/B: Property page 7

Debtor1 OSCAR CWJ§Q-llZS§MUML Entered 03/05/3,9 10'53:53 Page 26 of 76

ase num'ber (irknewn)
First Name Middle Name Last Name

 

 

31. interests in insurance policies
Examp/es.' Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
No

El Yes. Name the insurance company

. _ _ Company name; Beneficiary'. Surrender or refund value'.
of each policy and list its value.

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance poiicy. or are currently entitled to receive
property because someone has died.

No w
El Yes. Give specific information. .............

33. C|aims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examp/es.' Accidents employment disputes insurance claims or rights to sue
No
Cl Yes. Describe each ciaim. ..................... §
?__. , ._, _ , _ _, __ _, __ $

. s…,_____.-'m_` ._-M . , W.__., ,_.._j

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

No

Cl Yes. Describe each ciaim. ..................... l

z i $
; .,, c . … . __ s t …… ., . , c t t 7 ~.~.A ,M, J

35.Any financial assets you did not already list

No , , . , _ ,_ _ _v . ._ , ___,_
i;l Yes. Give specific information ............

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. write that number here ........................................................................................................................................................ 9 s@OO-OO

 

 

 

mescribe Any Business-Related Property You Own or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
No. Goto Part 6.
ij Yes. Go to line 38.
Current value of the
portion you own?

Do nol deduct secured claims
or exemptions

38.Accounts receivable or commissions you already earned

m No
Cl Yes. Describe .......

39. Office equipment, furnishings and supplies
Examples: Business-related computers software. modems, printers copiers fax machines rugs telephones desks chairs electronic devices
Cl Yes. Describe ....... § ‘

 

Official Form 106A/B Schedule A/B: Property page 8

Debtor1 OSCAR C_a§§_,]§Q-llZS§r-,q_l;yiw@gqqi Entered 03/05/33§610:53:53) Page 27 of 76

number (//)<newn
First Name Middie Name Last Name

 

 

40.Machinery, fixtures equipment, supplies you use in business and tools of your trade

No kw
n Yes. Describe ....... ‘[

41 . inventory
m No y _, _ d _ , , _ __ ,, h
n Yes. Describe ....... §§

iv l

42_ interests in partnerships or joint ventures
No

n YeS. DeSCfibe ....... Name Of entity % of ownership;

% $
o/° $
% $

 

 

 

43. Customer lists mailing lists or other compilations
No

n Yes. Do your lists include personallyidentifiab|e information (as defined in 11 U.S.C. § 101(41A))?
No
m Yes. Describe .........

‘_. "__,_,_.u

44.Any business-related property you did not already list
m No

n Yes. Give specific
information .........

 

 

 

 

 

 

 

 

696969696969

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $O'OO
for Part 5.Write that number here ........................................................................................................................................................ ') _ _ _ _ '_ '

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an lnterest ln.
if you own or have an interest in farmland, list it in Part1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
n Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions
47. Farm animals

Examp/es: Livestock, poultry, farm-raised fish

m No
n Yes‘, -y_ .… _ ~ …….._….~ , ~ .. _ . ~W . ~…, _ , ` _ _ ,…. _… , ._ ., …,. ..…,,-__...,~~W_... ,__,,w____,___?
1 i

$

l

Official Form 106A/B Schedule AlB: Property page 9

Debtor1 OSCAR Cg)§§in-MZSQ@§)(|;UC§AQWJ_ Entered 03/05/38§910:53:53) Page 28 of 76

 

number (iri<nown
First Name Middie Name Last Name

48. Crops_either growing or harvested

No __

Cl Yes. Give specific i
information. ............ §

49. Farm and Hshing equipment, implements machinery, fixtures and tools of trade

No
n Yes __________________________ __ _ ___ __ _ _ _ _ _ __ _ _ ______ _ __.. ._ _______§

50. Farm and fishing supplies chemicals and feed

No
n Yes _______________________ _ __ __ _ _ _ _ _ _ _ _ __ _________

51.Any farm- and commercial fishing-related property you did not already list
No
n Yes. Give specific .

information. ............ ; $

 

52_ Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ O_OO
for Part 6. Write that number here ........................................................................................................................................................ 9

 

 

 

Describe All Property You Own or Have an lnterest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examp/es: Season tickets country club membership

NO :___ __ _____ __ ___ __ __ __ _

El Yes. Give specific ’
information. ..... "

    

 

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................... 9 $

 

 

 

-List the Totals of Each Part of this Form

55_Part1: Total real estate, line 2 ____________________________________________________________________________________________________________________________________________________________________ 9 $ O-OO
56. Part 21 Teiai vehieies, line 5 $17,700.00

57. Part 3: Total personal and household items line 15 $1.950-00

58. Part 4: Teiai financiai assets iine 36 $ 600.00

59.Part 5: Total business-related property, line 45 $O-OO

60.Part 62 Total farm- and fishing-related property, line 52 $ 0.00

61. Part 7: Total other property not iisted, line 54 + $ 0.00

62.Total personal property. Add lines 56 through 61. ................... § $20,250-00 §Copy personal property total 9 + $20,250.00

 

63.Total of all property on Schedule A/B. Add line 55 + line 62. ....................................................................................... $20.250-00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

Case 19-11239-ab|

Fiii in this information to identify your case:

Doc 1 Entered 03/05/19 10:53:53 Page 29 of 76

 

 

Debtor1 OSCAR JESUS BOUCUGNAN|
First Name Middle Name Last Name

Debtor 2

(Spouse, ifhiing) FirsiNerne Miuuie Narne Last Name

 

United States Bankruptcy Court for the: District Of N€Vada

 

Case number
(if known)

 

 

Cl Check if this is an

 

Official Form 1060

Schedule C: The Property You Claim as Exempt

amended filing

04/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B.' Property (Officiai Form 106A/B) as your source, list the property that you claim as exempt if more
space is needed, fill out and attach to this page as many copies of Part 2.' Add/tiona/ Page as necessary On the top of any additional pages, write

your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids rights to receive certain benefits and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount.

mldentify the Property You Claim as Exempt

1_ Which set of exemptions are you claiming? Check orie on/y, even ifyour spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)

n You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on
Schedule A/B that lists this property

Current value of the
portion you own

Copy the value from

 

Schedule A/B
Brief _ _ 2016 TOYOTA COROLA with $17 700_00
descriptionr 86000 iniiee. '
Line from
Schedule A/B.' 3_1
Brief Living room dining room and
_ _ , 1,200.00
d€SC"P“OW bedroom furnitures $
Line from
schedu/e A/B.- 6
Brief
description; $ 750-00
Line from

Schedule A/B: 7

 

3. Are you claiming a homestead exemption of more than $160,375?

Amount of the exemption you claim Specific laws that allow exemption

Check only orie box for each exemption

NRS § 21.090(1)(0

 

$ 15,000_00

 

m 100% of fair market value, up to

 

any applicable statutory limit

 

NRs § 21.090(1)(z)

 

$ 1,000_00

 

m 100% of fair market value, up to

 

any applicable statutory limit

 

NRS § 21.090(1)(z)

 

-$

 

m 100% of fair market value, up to

 

any applicable statutory limit

 

(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

.No

m Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case’?

n No
n Yes

Official Form 1060

Schedule C: The Property You Claim as Exempt

page 1 of g

Debtor1 OSCAR J§§[SJ<§ §%-L}é@(§%§\t])li Doc 1 Entered 03/05/19 10:53:53 Page 30 of 76

Case number iir)<newn)

 

 

 

Official Form 106C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
m Additiona| Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description; $_______ El $
Line from El 100% of fair market value, up to
Schedule A/B; ____ any applicable statutory limit
Brief
description; $______ a $
Line from El 100% of fair market value, up to
Schedule A/B,- any applicable statutory limit
Brief
description; $_______ a $
Line from n 100% of fair market value, up to
Schedu/e A/B_- any applicable statutory limit
Brief
description; $_______ n $
Line from n 100% of fair market value, up to
Schedu/e A/B,- ____ any applicable statutory limit
Brief
description; $_____ n $
Line from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; $______ a $
Line from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; $________ n $
Line from n 100% of fair market value, up to
Schedule A/B; ____ any applicable statutory limit
Brief
description; $_______ a $
Line from El 100% er fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; $________ n $
Line from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; $_____ n $
Line from a 100% of fair market value, up to
Schedule A/B: ____ any applicable statutory limit
Brief
description; $____ n $
Line from n 100% of fair market value, up to
Schedule A/B_~ any applicable statutory limit
Brief
description; $____ n $
Line from a 100% of fair market value, up to
Schedule A/B.' any applicable statutory limit

 

Schedule C: The Property You Claim as Exempt page _2_ oil

Case 19-11239-abi Doc 1 Entered 03/05/19 10:53:53 Page 31 of 76

Fil| in this information to identify your case:

Debtor1 OSCAR JESUS BOUCUGNAN|

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name eri<iie Name Last Narne

 

United States Bankruptcy Court for the: District Of NeVada

 

Case number
(if knownl

 

 

 

Official Form 106D

 

Cl Check if this le an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

n No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.

Yes. Fiii in ali of the information beiow,

m List All Secured Claims

 

Column A
2. List all secured claims if a creditor has more than one secured claiml list the creditor separately Amount of claim
§ for each ciaim_ if more than one creditor has a particular claiml list the other creditors in Part 2. D° not deductthe

As much as possib|e, list the claims in alphabetical order according to the creditor’s name. value of Co"ate,.a|_

 

g TOYOTA MOTOR CRED|T Describe the property that secures the claim: $ 17»700-00

Creditor's Name v _.
T
1500 W PARK DR §Auro oYoTA coRoLLA 2016

 

 

i

 

 

 

Column B ~ Column C

Value of collateral Unsecured
that supports this portion
Claim § § if any

$17,700_00 $ 0.00

 

Number Street ‘ ___ _,..__...... 7 .……......... ,.…..... l
As of the date you flie, the claim ls: Check ali that appiy.
n Contingent
FR|SCO TX 75034 Cl unliquidated
City State Z|P Code n Disputed
Who owes the debt? Check One. Nature of lien. check ali that appiy.
n Debtor1 Only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
n Debtor 1 and Debtor 2 Only n Statutory lien (such as tax lien, mechanic’s lien)
j n At least one of the debtors and another n Judgmem lien from 3 lawsuit
§ n Other (including a right to offset)
Cl Check if this claim relates to a
f community debt
Date debt was incurred Last 4 digits of account number g _Q £ _1
inl Describe the property that secures the claim: $ $ $

 

 

Creditor's Name

 

 

 

; As of the date you flie, the claim is: Check ali that appiy.
§ n Contingent
ii n Unliquidated
City State Z|P Code n Disputed
Wh° owes the debt? Check On€- Nature of lien. Check all that app|y.
n Debtor1 Only n An agreement you made (such as mortgage or secured
n Debtor 2 only car |oan)

n Debtor 1 and Debtor 2 only
n At least one ofthe debtors and another

Statutory lien (such as tax iien, mechanic's lien)
Judgment lien from a lawsuit
Other (including a right to offset)

UDU

Cl Check if this claim relates to a
community debt

`l Date debt was incurred Last 4 digits of account number _

Add the dollar value of your entries in Column A on this page. Write that number here: 13_1_7_@_00_

 

Official Form 1060 Schedule D: Creditors Who Have Claims Secured by Property

page 1 of l

 

Fiii in this information to identify your case:

Debtor 1

First Name Middle Name

Debtor 2

OSCAR JESUS BOUCUGNAN|

‘5/19 10253:53 Page 32 Of 76

Last Name

 

(Spouse. if l`lling) First Name Middle Name

Last Name

United States Bankruptcy Court for the: District Of Nevada

Case number

 

(if known)

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRl0RlTY claims and Part 2 for creditors with NONPR|0R|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Gft"lcia| Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (0fficial Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. |f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. 0n the top of
any additional pages, write your name and case number (if known).

m List All of Your PR|OR|TY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

m No, Go to Part 2.
Yes.

El Check if this is an
amended filing

12/15

2.List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. if you have more than two priority
unsecured claims, i”l|| out the Contlnuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Prlemy Nonprlorrty
amount amount
2,1
AARGON COLLECT|ON AGENCY Last 4 digits of account number _§_ § 1 g $ 2163300 $OOO $ 2l633-OO
Priority Creditor's Name
8668 sprint mountain rd when wasthe debt incurred? M(N_B
Number Street
As of the date you tile, the claim is: Check all that apply
LAS VEGAS NV 89117 m C §. §
city state zlP code m °" 'nge"
Unliquidated
Who incurred the debt? Check one. m D§Spu§ed
Debtor 1 only
m D€bl<>f 2 Only Type of PRl0RlTY unsecured claim:
g Debtor 1 and Debtor 2 only m Domestic support obligations
At least one Of the debtors and another m Taxes and certain other debts you owe the government
m Check 'f th's clalm ls for a commumty debt l;l Claims for death or personal injury while you were
ls the claim subject to orfset? intoxicated _ §
C] No otner_ specify involuntary Extenslon of Credit
Yes A»~~. . ama ,, §§.…, ...,. ,c,. » , §......
iii AD ASTRA RECGVERY SERV|CES |NC Last4 digits ofaccount number _8_ _2_ _9_ g $1,327_05 $0_00 $1,327.05
Priority Creditor's Name

7330 W 33 RD STREET N

Number Street

 

W|CH|TA KS

City State

67205

zlP Code
Who incurred the debt? Check one.

Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

Cl Check if this claim is for a community debt
ls the claim subject to offset?

m No

51 Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

01/2018

When was the debt incurred?

As of the date you tile, the claim is: Check all that apply.
m Contingent

n Unliquidated

m Dlsputed

Type of PR|0R|TY unsecured claim:
n Domestic support obligations
m Ta><es and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

Ei otner. specify involuntary Extension of Credit

 

page 1 of 7_

Debtor 1

m Your PR|OR|TY Unsecured Claims -Continuation Page

y After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

OSCAR

First Name Middle Name Last Name

ntered OS/OB/daQe Mdrb»@l>_£age_$_$_cil§___

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Friorlty § Nonpriority
y amount amount ' §
ASHER COLLECT|ON SERV|CES Last 4 digits of account number _O_ _6_ _8_ _3_ $12'484-00 $0~00 $12»484~00
Priority Creditor's Name
4524 SOUTHLAKE PKWY SU|TE 15 When was the debt incurred? 06/2018
Number Street
As of the date you Flle, the claim is: Check ali that apply.
BlRMlNGHAl\/l Al_ 35244 ‘3 Contingent
city state zlP code Cl Unliquidated
Cl Disputed
Who incurred the debt? Check one.
Debtor1 only Type of PR|OR|TY unsecured claim:
n Debtor 2 only n Domestic support obligations
n Debtor 1 and Debtor 2 only _
n h n Taxes and certain other debts you owe the government
At least One Ofthe debtors and anot er n Claims for death or personal injury while you were
n h ck 'f thi cla`m is for a o it d bt intoxicated . .
C e l s l c mmun y e other. Speclry involuntary Extenslon of Credit
ls the claim subject to offset?
n No
Yes
2.4
BANCO DE AMER|CA Last 4 digits of account number _4_ _7_ _Q_ l_ 5 8’632'00 $ 0'00 $ 8'632~00
Prlority Creditor's Name
P.O.BOX 98235 When was the debt incurred? 06/2014
Number Street
As of the date you Flle, the claim is: Check all that apply.
EL PAso Tx 79998 Cl Contingent
city state zlP code E| unliquidated
n Dlsputed
Who incurred the debt? Check one.
Debtor1 only Type of PR|OR|TY unsecured claim:
n Debtor 2 Only n Domestic support obligations
n Debtor 1 and Debtor2 only _
n A l f h b h n Taxes and certain other debts you owe the government
t east One 0 t e de tors and anot er n Claims for death or personal injury while you were
Ei ch ch 'r thl l ' ' fo c it bt ‘"‘°X‘°ated . .
° ' s°a""'s 'a °mmu" yd° m Other_Specify involuntary Extenslon of Credit
ls the claim subject to offset?
n No
, Yes wm _._n
2.5
CC CO|-|- SVC Last4 digits of account number 1 _7_ _7_ 7 $1'328'00 $0'00 $ 1'328'00

Official Form 106E/F

 

Priority Creditor's Name

8860 W SUNSET SU|TE 100

Number Street

 

 

LAS VEGAS NV

City State

89148

Z|P Code

Who incurred the debt? Check one.
Debtor 1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
Yes

 

11/2018

When was the debt incurred?

As of the date you Flle, the claim is: Check all that apply_

n Contingent
E| unliquidated
n Disputed

Type of PR|OR|TY unsecured claim:

n Domestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

 

other. specify involuntary Extenslon of Credit

 

Schedule E/F: Creditors Who Have Unsecured Claims

pagel Of _7_

Debtor 1

Your PR|OR|TY Unsecured Claims -Continuation Page

First Name Middle Name Last Name

OSCAR J@§§§ B@LlQQSQL/dii)||

DOC 1 Entered OS/OB/MM@£&&)_E&QB_$A_OLL@__

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority`
amount amount
COONS CRED|T CORF’ Last 4 digits of account number _3_ _Z_ _3_ _2_ $ 7'337-00 $0'00 $7»337-00
Priority Creditor's Name
3295 COLLEGE STREET When was the debt incurred? 05/2018
Number Street
As of the date you t"lie, the claim is: Check all that app|y,
BEAuMoNT T)< 77701 5 Contingent
city state zlP cede El unliquidated
n Dispuied
WhO incurred the debt? Check one,
Debtor1 only Type of PR|OR|TY unsecured claim:
n Debtor 2 Only n Domestic support obligations
n Debtor 1 and Debtor 2 only ,
n Taxes and certain other debts you owe the government
n At least one of the debtors and another . . . ,
n Claims for death or personal injury while you were
El check ir this clai is fora communit dept l"‘°"lca‘ed . .
'" y Othe,,SpeCify involuntary Extenslon of Credit
is the claim subject to offset?
n No
Yes
: CURACAO Last 4 digits of account number _6__ _3_ __O_ _O_ $1'963'00 5 0‘00 $1'963‘00
Priority Creditor's Name
1605 W OLYMF’|C BL\/D ST When was the debt incurred? 11/2017
Number Street
As of the date you f"l|e, the claim is: Check all that app|y.
Los ANGELES cA 90015 Cl Contingent
city state zlP cede Cl unliquidated
Cl Dispuied
Who incurred the debt? Check one.
Debtor 1 only Type of PR|OR|TY unsecured claim:
m Debtor 2 only n Domestic support obligations
n Debtor1 and Debtor2 only _
n Taxes and certain other debts you owe the government
n At least one of the debtors and another c 4 4 c
n Claims for death or personal injury while you were
El check if this claim is for a communit d lpt l"‘°"‘°a‘ed . .
y e El other. specify lnvoluntaLy Extenslon of Credit
ls the claim subject to offset?
n No
Yes §§…. .… t -e
2.8 j
MERR‘CK BANK CORpORAT|ON Last 4 digits of account number l § l _1_ $ 2'466'00 $0‘00 $ 2'466~00
Priority Creditor's Name
p-O-BOX 9201 When was the debt incurred? 02/2017
Number Street

Official Form 106E/F

 

 

Ol_D BETHPAGE NY
City State

11804

ZiP Code

 

Who incurred the debt? Check one.

Debtor 1 only

n Debtor 2 only

n Debtor1 and Debtor2 only

n Ai least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
§§- Yes

As of the date you fi|e, the claim is: Check all that apply.

n Contingent
n Unliquidaied
n Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

UUU

Claims for death or personal injury while you were
intoxicated

oihei. specify |nvoluntaly Extension of Credit

l

Schedule E/F: Creditors Who Have Unsecured Claims

Page l Of _7_

Debtor 1

First Name Middle Name

OSCAR J€§Q§ BQllQQGQ|Psiiii|

Last Name

Doc 1 Entered 03/05/da9e Elii?iii>'é£n:t§,ai Pade 35 of 76

war PRloRlTY unsecured claims -ccntinuaticn Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Prlority Nonpriority `,
amount amount `
NEVADA TiT|_E AND pAY DAY |_OANS Last 4 digits of account number l _ _Q _Q $1'372'00 $ O~OO $1'372~00
Priority Creditor's Name _
4830 W CHARLESTON When was the debt incurred? 022018
Number Street
As of the date you flie, the claim is: Check all that appiy.
LAS vEGAs Nv 89164 9 Contingent
city state zlP code [l unliquidated
n Disputed
Who incurred the debt? Check one.
Debtor1 only Type of PR|OR|TY unsecured claim:
n Debtor 2 only n Domestic support obligations
El Debtor 1 and Debtor 2 only m .
Taxes and certain other debts you owe the government
n At least one of the debtors and another n . . , .
Claims for death or personal injury while you were
Cl Check if this claim is for a community debt ’m°’('°ated
El othei. specify
is the claim subject to offset?
n No
Yes
2.10
OKiNUS |NC Last 4 digits of account number l _& _8_ i $ 7'871'00 $ O'OO $ 7'871'00
Priority Creditor's Name
147 W Raiil`Oad S'[ When was the debt incurred? 07/2017
Number Street
As of the date you fiie, the claim is: Check all that apply.
s, Pelham GA 31779 il Contingent
city state zlP code [l unliquidated
n Disputed
Who incurred the debt? Check one.
Debtor1 only Type of PR|OR|TY unsecured claim:
g Debtor 2 Only n Domestic support obligations
Debtor 1 and Debtor 2 Only n Taxes and certain other debts you owe the government
n At least one of the debtors and another n . . . 4
Claims for death or personal injury while you were
h k . hi l . . f .t d bt intoxicated § §
n c e° 'ft s ° a'm 's °r a °°mmun' y e m Oihar_ Specify lnvoluntarlExtenslon of Credit
is the claim subject to offset?
n No
Yes §
2.1 1

 

Prion'ty Creditor's Name

3201 DALLAS PKWY SU|TE 700

 

 

Number Street
FR|SCO TX 75034
City State Z|P Code

 

Who incurred the debt? Check one.

Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

n Check if this claim is for a community debt

is the claim subject to offset?

m No
- Yes

Official Form 106E/F

 

01/20‘|8

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
n Unliquidated
n Disputed

Type of PR|OR|TY unsecured claim:

n Domestic support obligations
n Taxes and certain other debts you owe the government

m Claims for death or personal injury while you were
intoxicated ~

other. specify involuntary Extension of Credit

Schedule E/F: Creditors Who Have Unsecured Claims

page A Of L

Debtor 1

First Name Middle Name

OSCAR §§§ Yl_-I@Q’MM| DQQ 1 Entered OS/OB/d;aQe]iGiBB/il§e%ii

Last Name

Paoe 36 of 76

m Your PR|OR|TY Unsecured Claims -Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority §
~ amount ` amount t
QU|CK CASH Last 4 digits of account number _O_ _§`L _4_ _3_ $312.15 $0.00 $312.15

Priority Creditor's Name
6181 S RAIMBOW BL\/D When was the debt incurred? 05/2018
Number Street
As of the date you tile, the claim is'. Check all that app|y.
LAS vEGAs i\iv 391 13 9 Contingent
city state ziP code l;l unliquidated
Cl Disputed
Who incurred the debt? Check one.
Debtor1 only Type Of PR|OR|TY unsecured claim:
n Debtor 2 Only n Domestic support obligations
n Debtor 1 and Debtor 2 only ,
n Taxes and certain other debts you owe the government
l;l At least one of the debtors and another i . . .
n Claims for death or personal injury while you were
Cl Check if this claim is for a communit debt intoxicated . .
y other Specity involuntary Extension of Credit
ls the claim subject to offset?
n No
Yes
RAP|D CASH Last 4 digits of account number __8_ l __9_ __9_ 51'061'68 5000 51'061~68
Priority Creditor's Name
P.O.BOX 780408 When was the debt incurred? 03/2017
Number Street
As of the date you tile, the claim is: Check all that app|y.
vviCHiTA Ks 67278 Cl Contingent
city state zii= code |;l unliquidated
Cl Disputed
Who incurred the debt? Check one
Debtor i only Type of PR|OR|TY unsecured claim:
n Debtor 2 Only n Domestic support obligations
n Debtor1 and Debtor 2 only .
n Taxes and certain other debts you owe the government
n At least one ofthe debtors and another . . , .
n Claims for death or personal injury while you were
ill ch sit if this claim is for a communit d ht intoxicated . _
e y e LZ| other_ Specity lnvoluntaLy Extension of Credit
ls the claim subject to offset?
n No
Yes j
2.14
SUN LOAN Last 4 digits of account number _Q_ __7_ l 1 5 940~00 5 0'00 5 940-00

 

Priority Creditor's Name

4755 W FLAM|NGO SUiTE B

 

 

 

Number Street
LAS VEGAS NV 89103
City State Z|P Code

Who incurred the debt? Check one.

Debtor1 only

n Debtor 2 only

El Debtor 1 and Debtor 2 only

n At least one of the debtors and another

ill check if this claim is for a community debt

is the claim subject to offset?

n No
Yes

Official Form 106E/F

 

When was the debt incurred?

07/2018

As of the date you tile, the claim is: Check all that apply.

n Contingent
n Unliquidated
Cl Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

|;]U|;]

Claims for death or personal injury while you were
intoxicated `

otherl speeity involuntary Extension of Credit

a

Schedule ElF: Creditors Who Have Unsecured Claims

page 1 Of L

oebteii OSCAR »@_Y§ B@ll@iz®®l-aibi DOC 1 Entered OS/OB/&aea]iuii§$iba%ii Paoe 37 of 76

First Name Middle Name Last Name

m List All of Your NONFR|OR|TY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. if a creditor has more than one
priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already

included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than four priority unsecured claims
fill out the Continuation Page of Part 2.

Last 4 digits of account number _

Total claim

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonprjon'ty Creditor's Name _ * _ $
When was the debt incurred?
Number Street
city state zlP code As of the date you file, the claim is: Check all that appiy,
n Contingent
Who incurred the debt? Check one, n Unjjquidated
n Debtor1 only n Disputed
n Debtor 2 only
i;l Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
Cl At least one of the debtors and another n Student loans
n Check if this claim is for a community debt Cl Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
ls the Claim Subie¢t to offset? Cl Debts to pension or profit-sharing plans, and other similar debts
ill No ill Other specify
n Yes
Last 4digits of account number _ _ _ _ $
Nonpriority Creditor's Name When WaS the debt inCLlrred?
Number Street
As of the date you ti|e, the claim is: Check all that apply.
City State Z|P Code n Contingent
who incurred the debt? check one ill Unliquidated
n Debtor1 only n D'Sputed
n Debtor 2 Only T f NoNPRloRiTY d l '
n Debtor1 and Debtor 2 only ype o unsecure c a|m'
Cl At least one of the debtors and another n Student loans
_ _ _ Cl Ob|igations arising out of a separation agreement or divorce
Cl Check if this claim is for a community debt that you did not report as priority claims
ls the claim subject to offset? n Debts to pension or profit-sharing plans, and other similar debts
n NO Cl Other. Specify
ill Yes
`4.3 . .
Last 4 digits of account number _ _ _
Nonpriority Creditor's Name $

When was the debt incurred?

 

Number Street

 

City State Z|P Code As of the date you fl|e, the claim is: Check all that apply.

Cl Contingent
Cl unliquidated
n Disputed

Who incurred the debt? Check one
n Debtor1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

Type of NONPR|OR|TY unsecured claim:
n At least orie of the debtors and another

 

n Student loans
a Check if this Claim iS for a COmmUnify debt n Ob|igations arising out of a separation agreement or divorce
th d` ' `t `
ls the claim Subject to offset? at you id not report as priori.y claims y l
n Debts to pension or profit-sharing plans, and other similar debts
n N° Cl other specify
n Yes '

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page6_ of]_

Debtori OSCAR J@_§§§ B@Ll(li!@®l~®ltl)i DOC 1 Entered O3/OB/da9a1iiuii§3ib3> Page 38 of 76

First Name Middle Name Last Name

m Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $0_00
from Part 1 6b. Taxes and certain other debts you owe the
government 611 $0.00
6e. Claims for death or personal injury while you were
intoxicated 6e. $0'00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $52 552_88
6e. Total. Add lines 6a through 6d. 6e.
$52,552.88
Total claim
Total claims 6f. Student loans 6f. $
from part 2 69. Ob|igations arising out of a separation agreement
or divorce that you did not report as priority
claims 69. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h_ $
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. + $
6j. Total. Add lines 6f through 6i. 6j`.
$

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page7_ of 7_

Case 19-11239-ab|

Fiii in this information to identify your case:

Debtor OSCAR JESUS BOUCUGNAN|

First Name Middle Name

Debtor 2

DOC 1 Entered 03/05/19 10:53:53 Page 39 of 76

LaSi Name

 

(Spouse liriling) First Name Middle Name
United States Bankruptcy Court for the: District Of Nevada

Case number

Last Name

 

(if known)

 

El Check if this is an

 

Official Form 1066

 

amended filing

Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

No, Check this box and file this form with the court with your other schedules You have nothing else to report on this form.
m Yes. Fill in all ofthe information below even if the contracts or leases are listed on Schedule A/B.' Property (Ofncial Form 106A/B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

22

 

Name

 

Number Street

 

City State Z|P Code
2.3

 

Name

 

Number Street

 

City State Z|P Code
2,4

 

Name

 

Number Street

 

.City t State , _Z'PCOde
2.5

 

Name

 

Number Street

 

City State Z|P Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of;

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 40 of 76

Fiii in this information to identify your case:

Debtor1 OSCAR JESUS BOUCUGNAN|

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of Nevada

Case number
ilf knownl

 

 

El Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the ieft. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)
No

ij Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Communi'ty property states and territories include
Ar`izona. Ca|ifornla, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
Ei No. Goto line 3.
Yes. Did your spouse, former spouse, 0r legal equivalent live with you at the time’?
No

ij Yes. in which community state 0r territory did you live’? . Fiii in the name and current address of that person.

 

Name of your spouse. former spouse, or legal equivalent

 

Number Street

 

City State Z|P Code

3. in Column1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Officiai Form 106D), Schedule E/F (Officiai Form 106E/F), or Schedule G (Officiai Form 1OGG). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1.' Your codebtor Column 2: The creditor to whom you owe the debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check all schedules that apply:
3.1
El Schedule D, line
Name
El Schedule E/F, line
Number street El Schedule G, line
City State Z|P Code
3.2
__ El Schedule D, line
Name
El schedule E/F, line
Number street El Schedule G, line
City State Z|P Code
3.3
n Schedule D,|ine
Name
El Schedule E/F, line __
Number street El Schedule G, line
City j j g State Z|P Code

Official Form 106H Schedule H: Your Codebtors page 1 0f_1_

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 41 of 76

Fill in this information to identify your case:

Debtor1 OSCAR JESUS BOUCUGNAN|

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) Flrsl Name Middle Name Last Name

 

United States Bankruptcy Court for the: DlSlflCl Of N€‘Vada

Case number CheCl( if fhlS lSZ
(lf known)
Cl An amended filing

Cl A supplement showing post-petition
chapter 13 income as of the following date:

 

 

 

 

OfflClal FOI'|'T] 106l m
Schedule l: Your income 12/15

Be as complete and accurate as possible. |f two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
|f you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

mescribe Emp|oyment

1. Fill in your employment ..
information. Debtor1 Debtor 2 or non-fl|lng spouse

 

if you have more than one job,
attach a separate page with
information about additional Emp|oyment status Emp|oyed El Emp|oyed

employers. El Not employed El Not employed

include palt-time, seasona|, or
self-employed work.

. Occupation EMpl-OYEE
Occupatlon may include student

or homemaker, if it applies.
Emp|oyer’s name MGM RESORT AND CAS|NO

Emp|°yer’$ address LAs vEGAs BLvD
Number Street Number Street

 

 

LAS VEGAS , Nevada
City State Z|P Code City State Z|P Code

How long employed there?

mGive Detai|s About Monthly income

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. |f you need more space, attach a separate sheet to this form.

For Debtor1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before ali payroll

 

deductions). |f not paid month|y, calculate what the monthly wage would be. 2. $ 3 064'00 $ 0_00
3. Estimate and list monthly overtime pay. 3. + $ 0.00 + $ 0.00
4. Ca|culate gross income. Add line 2 + line 3. 4. $ 3,064.00 $ 0.00

 

 

 

 

 

Official Form 106| Schedule i: ¥our income page 1

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 42 of 76

 

Debtor1 OSCAR JESUS BOUCUGNAN|
First Name Middle Name Last Narne
Copy line 4 here ............................................................................................ 9 4.

5. List all payroll deductions:

5a.
5b.

5c.

5d.
5e.

5f.

59.
5h.

Tax, Medicare, and Social Security deductions 5a.
Mandatory contributions for retirement plans 5b.
Voluntary contributions for retirement plans 50.
Required repayments of retirement fund loans 5d.
insurance 5e.
Domestic support obligations 5f.
Union dues 59.
Other deductions. Specify: 5h.

 

6. Add the payroll deductions Add lines 5a + 5b + 50 + 5d + 5e +5f + 59 + 5h. 6.

7. Ca|culate total monthly take-home pay. Subtract line 6 from line 4. 7.

8. List all other income regularly received:

8a

8b.
8c

8d.
8e.

8f.

Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a.

interest and dividends 8b.

Family support payments that you, a non-filing spouse, or a dependent
regularly receive

include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. Sc.
Unempioyment compensation 8d.
Social Security 8e.

Other government assistance that you regularly receive

include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Suppiemental
Nutrition Assistance Program) or housing subsidies

 

 

Specify: 8f.

89. Pension or retirement income 89.
8h. Other monthly income. Specify'. 8h.

9. Add ali other income Add lines 8a + 8b + 8c + 8d + 8e + 8f +89 + 8h. 9.

10. Ca|culate monthly income. Add line 7 + line 9.

Add the entries in line ‘lO for Debtor1 and Debtor 2 or non-filing spouse. ‘lO.

11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househo|d, your dependents, your roommates, and other

friends or relatives.

Case number <rri<nown>

 

 

 

 

 

 

 

 

 

 

 

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify:

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical /nformation, if it applies

13. Do you expect an increase or decrease within the year after you file this form?

 

n No.

n Yes. Exp|ain;

For Debtor 1 For Debtor 2 or
non-filing spouse

$ 3,064.00 $ 0.00
$ 240.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 180.00 $ 0.00
$ 0.00 $ 0.00
$ 90.00 $ 0.00
+ $ 0.00 + $ 0.00
$ 510.00 $ 0.00
55 2,554.00 55 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
+ $ 0.00 + $ 0.00
$ 0.00 $ 0.00

$ 2,554.00 + $ 0`00 : $ 2.554`00

tt_ + $ 0.00
12. $ 2,554.00
Combined

 

 

 

monthly income

 

 

 

Official Form 106| Schedule i: Your income

page 2

 

 

 

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 43 of 76

Fiii in this information to identify your case:

c br l oscAR JEsus BoucuGNANl _ _ _
e or FirstName Middle Name LastName Check if this |S'.

Debtor 2 . .
(Spouse ifi"lling) FlrstName Middle Name LastName n An amended f|||ng

El A supplement showing post-petition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District Of N€Vada

Case number MM / DD/ YYYY
(lfi<nown)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

mbescribe Your Household

i. ls this a joint case?

 

m No. Go to line 2.
Cl ¥es. Does Debtor 2 live in a separate household?

Cl No
m ¥es. Debtor 2 must file Official Forms 106J-2, Expenses for Separate Househo/d of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? n No _ _
Dependent’s reiatlonship to Dependent’s Does dependent ilve
Do not list Debtor1 and Yes_ Fi|| Out this information for Debtor1 or Debtor 2 age with you?
Debtor 2. each dependent ......................... n
No
Do not state the dependents’ DAUGTH ER 5
names. Yes
n No
n ¥es
n No
Cl ¥es
n No
Cl ¥es
n No
Cl Yes
3. Do your expenses include NO

expenses of people other than
yourself and your dependents? n Yes

m£stimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule l: Your lncome (Officiai Form B 106|.) Y°u" expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and

any rent for the ground or lot. 4. $ 800'00

if not included in line 4'.

4a Rea| estate taxes 43. $ 0.00

4b. Property, homeowner’s, or renter's insurance 4b. $ O-OO

4c. Home maintenance, repair, and upkeep expenses 4c. $ 120~00

4d. Homeowner's association or condominium dues 4d. $ 0.00

Ochiai Form 106J Schedule J: Your Expenses page 1

Debtor 1

Case 19-11239-ab|

OSCAR JESUS BOUCUGNAN|

17.

19.

20,

Official Form 106J

First Name Middle Name

Last Name

Additional mortgage payments for your residence, such as home equity loans
Utiiities:

6a. Electricity, heat, natural gas

6b. Water. sewer, garbage collection

6e. Teiephone, cell phone, lnternet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

Chiidcare and children’s education costs
Ciothing, iaundry, and dry cleaning
Personai care products and services

Medicai and dental expenses

Transportation. include gas. maintenance, bus or train iare.
Do not include car payments

Entertainment, ciubs, recreation, newspapers, magazines, and books
Charitabie contributions and religious donations

|nsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a Life insurance
15b. Health insurance
15c. Vehicleinsurance

15d. Other insurance Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

DOC 1 Entered 03/05/19 10253:53

Case number irrl<nown>

Your payments of aiimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Yourlncome (Officiai Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your lncome.

20a Mortgages on other property

20b, Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

209, Homeowner’s association or condominium dues

Schedule J: Your Expenses

Page 44 of 76

6a.
6b.
6c.

6d.

13,

14.

153.

15b.

15c.

15d.

16.

17a.

17b.

17c.

17d.

19.

20a

20b.

20c.

20d.

20e.

Your expenses

3 0.00

3 160.00
3 70.00
3 150.00
3 0.00

3 600.00
3 0.00

3 100.00
3 0.00

3 0.00

3 150.00

3 0.00
3 0.00

3 0.00
3 0.00
3 lso.oo
3 0.00

3 0.00

3 397.00

3 0.00

$ _______
$ _______

3 0.00

30.00

3 0.00

3 0.00
3 0.00
3 0.00
3 0.00

page 2

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 45 of 76

Debtor 1 OSCAR JESUS BOUCUGNAN| Case number (rr)<nowrr>

First Name Middle Name Last Name

21. Other.Specify: 21. +$ 0.00

 

22. Ca|culate your monthly expenses.
22a. Add lines 4 through 21. §2’707`00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 3 2 707 00
220. Add line 22a and 22b. The result is your monthly expenses. 22. ’ `

 

 

 

23. Ca|culate your monthly net income.

 

23a Copy line 12 (your combined month/y income) from Schedule /. 23a 3 2’554`00
23b. Copy your monthly expenses from line 22 above. 23b. _ 3 2,707_00
23c. Subtract your monthly expenses from your monthly income.
. . $ -153.00
The result ls your monthly net income. 230.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No.
Cl YeS- Exp|ain here:

Official Form 106J Schedule J: Your Expenses page 3

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 46 of 76

Fiii in this information to identify your case:

Debtor1 OSCAR JESUS BOUCUGNAN|

First Name Middle Name Last Name

Debtor 2
(Spouse, if liling) First Name Middle Name

 

Last Name

United States Bankruptcy Court for the: Dlei'lCl Of Nevada

Case number
(lf known)

 

 

El check lfthis ls an
amended filing

 

Official Form 106Dec
Declaration About an lndividual Debtor’s Schedules 12/15

 

if two married people are Hling together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

E|No

Yes. Name of person VlCTOR SERNA MULT|SERV|CES . Attach Bankruptcy Petition Preparer’s Notice, Declaratl'on, and

Signature (Offlcial Form 119).

Under penalty of perjury, | declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

X , X

L.
Signature of Debtor 1 Signature of Debtor 2

.
Date 3 0 le/ Date
MM/ DD / YYY MM/ DD / YYYY

 

 

Official Form 106Dec Deciaration About an individual Debtor’s Schedules page 1

Case 19-11239-ab|

Fiii in this information to identify your case:

Debtor 1 OSCAR

First Name

Debtor 2

JESUS

Middle Name

Doc 1 Entered 03/05/19 10:53:53 Page 47 of 76

BOUCUGNAN|

Last Name

 

(Spouse, if flling) First Name

United States Bankruptcy Court for the'l

Case number

Middle Name

District of Nevada

Last Name

 

 

(if known)

 

 

Official Form 107

El Check if this is an
amended filing

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy 04/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

m Give Details About Your Marita| Status and Where You Lived Before

 

1. What is your current marital status?

n Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

-No

n Yes. List all of the places you lived in the last 3 years, Do not include where you live now.

Debtor 1:

 

Number Street

 

 

City

State ZlP Code

 

Number Street

 

 

City

State Z|P Code

Dates Debtor1 Debtor 2:

Dates Debtor 2
lived there

n Same as Debtor 1

From

 

To

 

 

State Z|P Code
n Same as Debtor 1

From

 

lived there
n Same as Debtor 1
From
Number Street
To
City
n Same as Debtor 1
From
Number Street
To

To

 

 

City

State Z|P Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
and territories include Arizona, Caiifornia, idaho, Louisiana, Nevada, New i\/lexico, Puerto Rico, Texas, Washington, and Wisconsin.)

-No

n Yesr Make sure you flii out Schedule H.' Your Codebtors (Officiai Form 106H).

Official Form 107

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 1

Case 19-11239-ab|

Debtor1 OSCAR JESUS BOUCUGNAN|

First Name Middle Name Last Name

m£xp|ain the Sources of Your lncome

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fiii in the total amount of income you received from ali jobs and ali businesses including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only Once under Debtor 1.

m No
Yes. Fill in the details

From January1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January1 to December 31, 2018 )
YYYY

For the calendar year before that:

(January1 to December 31, 2017 )
YYYY

 

Sources of income
Check ali that apply.

n Wages, commissions

bonuses tips
m Operating a business

m Wages commissions

bonuses tips
m Operating a business

Wages commissions

bonuses tips
m Operating a business

Doc 1 Entered 03/05/19 10:53:53 Page 48 of 76

Case number rrrknr>wn;

 

   

Gross income Sources of income Gross income
(before deductions and Check all that apply. (before deductions and
exclusions) exclusions)

n Wages, commissions
bonuses tips $

3 0.00

m Operating a business

m Wages, commissions
$ 0.00 bonuses tips $

Cl Operating a business

Cl Wages, commissions

bonuses tips
33,415.00
$_'_'__' m Operatinga business $_"__"

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Exampies of other income are aiimony; child support; Social Security, unemployment,
and other public benefit payments; pensions rental income; interest; dividends; money collected from iawsuits; royalties; and gambling and lottery
winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separateiy. Do not include income that you listed in line 4.

No
Cl Yes. Fill in the details

 

   

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each S°u"ce Describe below. each S°urce
(before deductions and (before deductions and
exclusions) exclusions)
From January1 of current year until
the date you filed for bankruptcy:
For last calendar year:
(January1 to December 31, ) $
YYYY
For the calendar year before that:
(January1 to December 31, )
YYYY
Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 2

Debtor 1

Case 19-11239-ab|

OSCAR JESUS BOUCUGNANI

Doc 1 Entered 03/05/19 10:53:53 Page 49 of 76

 

Flrst Name

Mlddie Name

Last Name

Case number (ir)<nawrr)

m List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

 

El No. Neither Debtor1 nor Debtor2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personai, famiiy, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

El No. Go to line 7.

El Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

child support and aiimony. Aiso, do not include payments to an attorney for this bankruptcy case.

Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

No. Go to line 7.

El Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations such as child support and

Official Form 107

aiimony. Aiso, do not include payments to an attorney for this bankruptcy case,

Creditor's Name

Dates of
payment

 

Number

Street

 

 

City

State

Z|P Code

 

Creditor's Name

 

Number

Street

 

 

City

State

Z|P Code

 

Creditor's Name

 

Number

Street

 

 

City

State

Z|P Code

Total amount paid

Amount you still owe

 

 

Was this payment for...

n Mortgage

n Car

n Credit card

n Loan repayment

n Suppllers or vendors
n Other

n Mortgage

n Car

El Credit card

n Loan repayment

El Suppiiers or vendors
Cl other

n Mortgage

n Car

El Credit card

n Loan repayment

n Suppliers or vendors
n Other

 

Statement of Financial Affairs for individuals Filing for Bankruptcy

page 3

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 50 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

Case number rlrkhewh>
First Name Middle Name Las Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
/nsiders include your reiatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in controi, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and aiimony.

-No

El Yes. List ali payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insider's Name
Number Street
City State ZiP Code
$ $

 

|nsider's Name

 

Number Street

 

 

City State Z|P Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.

-No

El Yes. List all payments that benehted an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment Pa'd owe include creditor’s name
$ $
lnsider's Name
Number Street
City State ZiP Code
$ $

 

insider's Name

 

Number Street

 

 

City State Z|P Code

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 4

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 51 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

Case number riri<riewhi
First Name Middle Name Last Name

 

m identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?

List all such matters including personal injury cases, small claims actions divorces collection suits paternity actions support or custody modifications
and contract disputes

No
El Yes. Fill ih the details

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name n Pendlng
n On appeal
Number Street n COnCluded
Case number
City State ZiP Code
Case title Court Name n Pending
n On appeal
Number street El Conc|uded
Case number
City state Z|P Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or ievied?
Check ali that apply and fill in the details below.

No. Go to line 11.
El Yes. Fiii in the information below.

Describe the property Date Vai ue of the property

 

$
Creditor's Name

 

Number street Exp|ain what happened

El Property was repossessed,

 

El Property was foreclosed,
El Property was garnished.

 

City State Z,P Code El Property was atlached, seized, or ievied.

Describe the property Date Value of the property

 

Creditor's Name

 

Number Street _
Expialn what happened

 

El Property was repossessed,

El Property was foreclosed

El Property was garnished.

El Property was attached, seized, or ievied.

 

City State ZiP Code

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 5

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 52 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

Case number irri<hewh)
First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor. including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

No
n Yes. Fill in the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name
$
Number Street
city state zlP code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors a court-appointed receiver, a custodian, or another official?

No
El Yes

m List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
No
E| Yes. Fill iri the details for each gift

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street ___
City State Z|P Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
_ _ $
Person to Whom You Gave the Gift
_ _ $
Number Street
City State Z|P Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 6

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 53 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

Case number riri<newhi
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
El Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than 3600 contributed

 

Charity's Name

 

$
Number Street

 

 

City State Z|P Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?
No
U Yes. Fill in the details

Describe the property you lost and how Describe any insurance coverage for the loss Date of your loss Value of property
the loss occurred , , _ _ lost

include the amount that insurance has pald. Llst pendlng lnsurance

claims on line 33 of Schedule A/B: Property

List Certain Payments or Transfers

§ 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
i consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys bankruptcy petition preparers or credit counseling agencies for services required in your bankruptcy.

No
U Yes. Fill in the details

Description and value of any property transferred Date payment or Amount of payment
transfer was made

 

Person Who Was Paid

 

Number Street _ $

 

 

City State Z|P Code

 

Ernaii or website address

 

Person Who Made the Payn'lent, if Not You

 

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 7

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 54 of 76

Debtor1 OSCAR JESUS BOUCUGNANI

Case number iiri<hewri)
First Name Middle Name Last Name

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZiP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

No
; Cl Yes. Fill ihthe details

Description and value of any property transferred Date payment or Amount of payment
transfer was made

 

Person Who Was Paid

 

Number Street

 

 

City State Z|P Code

18, Within 2 years before you filed for bankruptcy, did you seil, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement
No
El Yes. Fill iri the details

Descrlption and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State Z|P Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State Z|P Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 8

 

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 55 of 76

Debtor1 OSCAR JESUS BOUCUGNAN!

Case number (i/i<nown)
First Name Middle Name Last Name

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
Ci Yes Fill in tne details

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage Units

ciosed, sold, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

No

Cl Yes Fiii in the details

l 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
j

Last 4 digits of account number Type of account or Date account was Last balance before
instrument ciosed, sold, moved, closing or transfer
or transferred

 

Name of Financial institution

XXXX_ n checking $

 

Number Street cl Savings

n Money market

 

n Brokerage

 

 

 

city state zlP code n other
§
§
xxxx__ __ _ _ El checking ____ $
§ Name of Financial institution
§ n Savings
Number Street n Money market

n Brokerage
n Other

 

 

City State Z|P Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

No
U Yes Fiii in the details

 

 

Who else had access to it? Describe the contents Do you still
have it?
n No
Name of Financial institution Name n ¥es

 

 

 

Number Street Number Street

 

 

City State Z|P Code

 

City State Z|P Code

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 9

 

3

t
l
i
l
l
i
i

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 56 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

Case number (ii)<ndwni
First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Cl Yes Fiii in the details

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
n No
Name of Storage Facility Name n Yes
Number Street Number Street

 

CityState Z|P Code

 

City State ZlP Code

m identify Property You Ho|d or Contro| for Someone E|se

l
i
i
x
i
l
i

i
,
i

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,

or hold in trust for someone.
m No

Cl Yes Fiii in the details
Where is the property? Describe the property Value

 

Owner’s Name s

 

Number Street

 

Number Street

 

 

 

city state ziP code

 

City State Z|P Code

mive Details About Environmenta| information

For the purpose of Part10, the following definitions apply:

l Environmental law means any federai, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materia|.

l Site means any location, facility, or property as defined under any environmental |aw, whether you now own, operate, or utilize
it or used to own, operate, or utilize it, including disposal sites.

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

mNo

n Yes. Fill in the detaiis.

 

 

 

Governmentai unit Envlronmental iaw, if you know it Date of notice
Name of site Governmentai unit
Number Street Number Street

City State Z|P Code

 

 

City State Z|P Code

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 10

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 57 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

Case number <i/l<ndwn)
First Name Middle Name Last Name

25.Have you notified any governmental unit of any release of hazardous material?

a No
n Yes. Fill in the detaiis.

 

 

 

 

Governmentai unit Envlronmental law, if you know it Date of notice
: Name of site Governmentai unit ___ l
§ Number Street Number Street §
i !
city state ziP code §
f
l

City State Z|P Code

26. Have you been a party in anyjudicial or administrative proceeding under any environmental iaw? include settlements and orders.

a No
El Yes Fiii in the details

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title n _
Court Name Pendmg
n On appeal
Number street n Concluded
Case number city state ziP code

m:ve Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation
No. None of the above applies. Go to Part12.
a Yes. Check ali that apply above and fill in the details below for each business.

Describe the nature of the business Emp|oyer identification number
Do not include Social Security number or lTlN.

 

Business Name

 

 

 

E|N:____-__________ b
§ Number Street §
§ Name of accountant or bookkeeper Dates business existed
§ From To
z City State Z|P Code y

Describe the nature of the business Emp|oyer identification number

 

Do not include Social Security number or lTlN.
Business Name

 

 

 

 

§ E|N:____-_______
Number Street
Name of accountant or bookkeeper Dates business existed
t
§ From __ To
§

City State Z|P Code

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 11

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 58 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

Case number <i/)<nown)
First Name Middle Name Last Name

 

Describe the nature of the business Emp|oyer ldemmcatl°n number
§ Do not include Social Security number or lTlN.

 

Business Name

 

 

§ ElN:__-_________
l

` Number s"e°‘ Name of accountant or bookkeeper Dates business existed

From To

 

§ City State Z|P Code

,.__.".s......,~.,,_,___..__. »_<.........~.,.~_s_,».t..».at\. ,., ...,,_..__a ,tsaw,..._._,.~W.a..,s-,_..…-.”. ., .… h . ..,..M.t.__.i,.. K.M»… _…~n. v _ __ t _

 

l 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
` institutions, creditors, or other parties.

No
n Yes. Fill in the details below.

Date issued

 

Name MM / on / YYYY

 

Number Street

 

 

City State Z|P Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 13 ,1519, and 3571.
x n x

Signature of Debtor 1 Signature of Debtor 2

Date O,gé[ 123/67 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Officiai Form 107)?

z No
l n Yes

 

 

§ Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
§ n No

Yes. Name of person V|CTOR SERNA MULT|SERV|CES . Attach the Bankruptcy Petition Preparer’s Notice,
Dec/aration, and Signature (Officiai Form 119).

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 12

 

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 59 of 76

Fill in this information to identify your case:

Debtor1 OSCAR JESUS BOUCUGNAN|

First Name Middle Name Last Name

Debtor 2
(Spouse, if iiiing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of Nevada

case number Ei Check if this is an
("k“°‘”"> amended filing

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 tate

if you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or
l you have leased personal property and the lease has not expired.

¥ou must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. ¥ou must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Hold Secured Claims

14 For any creditors that you listed in Part 1 of Schedule D.' Creditors Who Hold Claims Secured by Property (Officiai Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's E] d th n _ N
name: TOYOTA MoroR cREoir Su"e" er e p'°pe y °
n Retain the property and redeem it. E] Yes
:;;:;$;|On cf Retain the property and enter into a
securing debt AUTO TOYOTA COROL|_A 2016 Reaff/rmat/on Agreernent.

n Retain the property and [expiain]:

 

 

Creditor's n Surrender the property n No
name:

l n Retaln the property and redeem it. n Yes
:;;:Y;'On cf n Retain the property and enter into a
Securing deth Reaffirmatl'on Agreernent.

n Retain the property and [expiain]:

 

 

Creditors n Surrender the property n No
name:

l n Retain the property and redeem it. El Yes
E;;:Y;'on cf n Retain the property and enter into a
gewer debt Reaff/'rmation Agreement.

n Retain the property and [expiain]:

 

 

n Surrender the property, n No

Creditor's
name:
v n Retain the property and redeem it. n Yes
:;;:Y;|On cf n Retain the property and enter into a
securing debt Reaffirmatl'on Agreernent.

n Retain the property and [expiain]:

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 60 of 76

Your name OSCAR JESUS BOUCUGNAN|

Case number (lfknown)

 

First Name Middle Name Last Name

mist Your Unexpired Personai Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officiai Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet

ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases
Lessor's name:
Descriptlon of leased

property:

Lessor’s name:

Description of leased
property:

Lessor's name:

Description of leased
property:

Wil| the lease be assumed?

n No
n Yes

 

n No
n Yes

n No
n Yes

 

Lessor's name:
Description of leased
property:

n No
n Yes

 

Lessor's name:

Description of‘ieased
property:

 

n No
n Yes

 

Lessor's name:

Description of leased
property:

n No
El Yes

 

Lessor's name:

Description of leased
property:

 

n No
n Yes

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any

personal property that is subject to an unexpired |ease.

xt¢i??”?) x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date /03 O/ d Date
iviivi? DJ / YYY§ iviivi/ on / YYYY
Official Form 108 Statement of intention for individuals Filing Under Chapter 7

page 2

Fill in this information to identify your case:

OSCAR JESUS BOUCUGNAN|

First Name Middle Name

Debtor 1

Last Name

Debtor 2

Check one box only as directed in this form and in
Form 122A-1Supp:

1. There is no presumption of abuse.

 

(Spouse, iftiling) First Name Middie Name Last Name

DlSTR|CT OF NEVADA

n 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

U""ed S‘a‘eS Ba“k'“P‘°Y C°““ f°' "‘ei Means rest ca/cu/arion (orriciai Form 122A-2).

Case number
(lf known)

 

n 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

 

Ci check if this is an amended fiiing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being accurate. lf more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). |f you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement ofExemption from Presumption of
Abuse Under§ 707(b)(2) (Officiai Form 122A-1Supp) with this form.

m Ca|culate Your Current Monthly income

1 1. What is your marital and filing status? Check one only.
El Not married. Fill out Column A, lines 2-11.
` n Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

12/15

n Married and your spouse is NOT filing with you. You and your spouse are:

Cl
§ Cl

Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(1OA). For examplel if you are filing on September 15, the 6-month period would be March 1 through
August 31. lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. |f you have nothing to report for any line, write $O in the space.

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions 064 o
v (before all payroll deductions). $_3-'_'_0- $
3 3. Alimony and maintenance payments. Do not include payments from a spouse if
§ Column B is fined m. $__°_-°Q $
i 4. All amounts from any source which are regularly paid for household expenses
’ of you or your dependents, including child support. include regular contributions
1 from an unmarried partner, members Of your househo|d, your dependents, parents.
g and roommates, include regular contributions from a spouse only if Column B is not
§ filled ln. Do not include payments you listed on line 3. $___°"Y- $
l . . . .
i 5. Net income from operating a business, profession, Debtor 1 Debtor 2
or farm
§ Gross receipts (before all deductions) $M $__
§ Ordinary and necessary operating expenses - $ 0-00 - $
Net monthly income from a business, profession, or farm $ 0_00 $ :;F;y_) $ o_oo $
6. Net income from rental and other real property Debtor1 Debtor 2
Gross receipts (before all deductions) $_°'Q(l $
§ Ordinary and necessary operating expenses - $ 0.00 - $
§ - Copy
; Net monthly income from rental or other real property $ o_oo $ here_) $ 0_00
i 7. lnterest, dividends, and royalties $ 0.00

 

,i..~e._.-…~_ , …t,, t_. _.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 62 of 76

 

 

Debtor 1 OSCAR JESUS BOUCUGNAN| Case number (iiknowni
First Name Middle Name Last Name
§ Column A Column B
‘, Debtor 1 Debtor 2 or
; non-filing spouse
§ 8. Unemployment compensation $ 0_00 $

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here:

For you ................................................................................. $ 0.00
For your spouse ................................................................... 3

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $

 

10. income from all other sources not listed above. Specify the source and amount
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. lf necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

§ Total amounts from separate pages, if any, + $ 0_00 + $
11. Ca|culate your total current monthly income. Add lines 2 through 10 for each § + _
§ column Then add the total for Column A to the total for Column B. § $ 3,064.00 $ _ $ 3,064.00
§ kv Total current
§ monthly income
m Determine Whether the Means Test Applies to You
§ 12. Ca|culate your current monthly income for the year. Fol|ow these steps: __ M ~~~~~ z
12a Copy your total current monthly income from line 11. .................................................................................. copy line 11 here, $ 3,064.00 _§
Multiply by 12 (the number of months in a year), x 12
§ 12b. The result is your annual income for this part of the form. 12b. $ 36,768-00
13. Ca|culate the median family income that applies to you. Fol|ow these steps:
Fill in the state in which you live. §§N ¥aqé 0 by y h v §
Fill in the number of people in your household. 3
Fill in the median family income for your state and size of household ................................................................................................ 13. $ 67,588.00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office

14. How do the lines compare?

§ 14a. m Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is rio presumption of abuse
Go to Part 3.
i

 

 

 

14b. Cl Line 12b is more than line 13. On the top of page 1, check box 2, The presumption ofabuse is determined by Form 122A-2.

Go to Part 3 and f`ill out Form 122A_2.

Sign Below

By signing hW$mder penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

 

§ Signature of Debtor 1 Signature of Debtor 2
Date ojé [¢rz<)[*;? Date _________
MM DD /YYYY MM/ DD /YYYY

lf you checked line 14a, do NOT fill out or file Form 122A-2.
lfyou checked line 14b, fill out Form 122A-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income

page 2

‘ ‘ ' ‘ 5/19 10253253 Page 63 Of 76

Fill in this information to identify your case:

  

Debtor1 OSCAR JESUS BOUCUGNAN|

First Name Middle Name Last Name

Debtor 2
(Spouse, ifh|ing) First Name Middle Name

 

Last Name

United States Bankruptcy Court for the: DlSTR|CT OF NEVADA

Case number
(lf known)

 

El check if this is an amended filing

 

Official Form 122A-1Supp

 

Statement of Exemption from Presumption of Abuse Under § 707(b)(2) 12/15

Fi|e this supplement together with Chapter 7 Statement of Your Current Monthly lncome (Officiai Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. lf two married people are filing together, and any of the

exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

mdentify the Kind of Debts You Have

1_ Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an individual primarily for a

personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
/ndividua/s Filing for Bankruptcy (Officiai Form 101 ).

l n No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption ofabuse, and sign Part 3. Then
submit this supplement with the signed Form 122A-1.

yes co to Part 2.

m Determine Whether Military Service Provisions App|y to You

2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

No. Go to line 3.

n ¥es. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 U.S.C. § 101(d)(1)); 32 U.S.C. § 901(1).

n No. Go to line 3.

n Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption ofabuse, and sign Part 3.
Then submit this supplement with the signed Form 122A-1.

 

3. Are you or have you been a Reservist or member of the Nationa| Guard?
No. Complete Form 122A-1. Do not submit this supplement

n Yes. Were you called to active duty or did you perform a homeland defense activity'? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
n No. Complete Form 122A-1. Do not submit this supplement
El Yes. Check any one of the following categories that applies:

El i was called to active duty after september 11, 2001, for at least lf you Check€d One Ofthe Cat€g<>ri€s to the left go to

90 days and remain on active duty. Form 122A-1. On the top of page 1 of Form 122A-1,
check box 3, The Means Test does not apply now, and
sign Part 3. Then submit this supplement with the signed
Form 122A-1. You are not required to fill out the rest of
Ochial Form 122A-1 during the exclusion period. The

El | was called to active duty after September11, 2001, for at least
90 days and was released from active duty on
which is fewer than 540 days before l file this bankruptcy case,

l:l | am performing a homeland defense activity for at least 90 days. exclusion Period means the time you are en active duty
or are performing a homeland defense activity, and for
El | performed a homeland defense activity for at least 90 days, 540 days afte,Ward_ 11 U_S_C_ § 707(b)(2)(D)(i;)_
ending On ______' Which is fewer than 540 days if your exclusion period ends before your case is closed
before l file this bankruptcy case. l

you may have to Hle an amended form later.

 

Official Form 122A-1Supp Statement of Exemption from Presumption of Abuse Under § 707(b)(2) page 1

 

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 64 of 76

Fill in this information to identify your case:

Check the appropriate box as directed in
lines 40 or 422

Debtor1 OSCAR JESUS BOUCUGNAN|

_ l According to the calculations required by
First Name Middle Name Last Name

this Statement:
Debtor 2

(SpOuSe, if i`lling) First Name Middle Name Last Name

 

El 1. There is no presumption of abuse.
United States Bankruptcy Court for the: DlSTR|CT oF NEVADA

El 2. There is a presumption of abuse.

 

Case number
(lf known)

 

 

Cl Check if this is an amended Hling

 

 

Official Form 122A-2
Chapter 7 Means Test Ca|culation

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly lncome (Officiai Form 122A-1).

 

04/16

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being accurate. |f more space
is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

mbetermine Your Adjusted lncome

 

 

 

 

 

1. Copy your total current monthly income. .................................................................. Copy line 11 from Official Form122A-1 here, ........... $
2. Did you fill out Column B in Part1 of Form 122A-1?
El No. Fiii in $0 for the total on line 3.
El Yes. ls your spouse filing with you?
Cl No. Goto line 3.
n Yes. Fill in $0 for the total on line 3.
3. Adjust your current monthly income by subtracting any part of your spouse’s lncome not used to pay for the
household expenses of you or your dependents. Follow these steps:
On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?
n No. Fill in 0 for the total on line 3.
ij Yes. Fill in the information below:
State each purpose for which the income was used Fll| in the amount you
For example, the income is used to pay your spouse’s tax debt or to support are Subt"a°tilng fr°m
people other than you or your dependents Y°u" sp°"$e 3 i'“:°me
$
$
+ $
Total. .............................................................................................. $ 0.00
Copy total here ................ 9 _ $_M
§ 4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $

 

 

 

 

 

Official Form 122A~2 Chapter 7 Means Test Ca|culation page 1

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 65 of 76
Deolorl oscAR JEsus eoucuGNANl

Case number (/H<nown)
First Name Middle Name Last Name

m Ca|culate Your Deductions from Your lncome

 

§
§
§
z

 

The internal Revenue Service (|RS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the |RS standards, go online using the link specified in the separate instructions for
this fonn. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out iri lines 6-15 regardless of your actual expense. ln later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1.

lf your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

5_ The number of people used in determining your deductions from income

l
3

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household

"§7

 

l
l

National Standards You must use the lRS National Standards to answer the questions in lines 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the lRS National Standards, fill
in the dollar amount for food clothing, and other items. 3

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the lRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories_people who are
under 65 and people who are 65 or older_because older people have a higher lRS allowance for health care costs. lf your
actual expenses are higher than this |RS amount, you may deduct the additional amount on line 22.

People who are under 65 years of age

7a. Out-of-pocket health care allowance per person

 

$
7b. Number of people who are under 65
X __
vo. subtotal. Multiply line 7a by line 7b. $ copy nere-) $
Peop|e who are 65 years of age or older
7d. Out-of-pocket health care allowance per person $
7e_ Number of people who are 65 or older X
vt subtoial. Multiply line 7a by llne 7e. s copy here-) + $
7g. Total. Add lines 7c and 7f .................................................................................... l $ l Copy total here, $
l_ ________________________l

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Ca|culation page 2

 

 

Case 19-11239-ab| DOC 1 Entered 03/05/19 10:53:53 Page 66 of 76
Debtor1 oscARJEsus BoucucNANl

Case number (/H<nown>
First Name Middle Name Last Name

 

Local Standards You must use the lRS Local Standards to answer the questions in lines 8~15.

Based on information from the lRS, the U.S. Trustee Program has divided the lRS Local Standard for housing for
bankruptcy purposes into two parts:

l Housing and utilities - insurance and operating expenses
l Housing and utilities - Mortgage or rent expenses
To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk’s ofnce

8. Housing and utilities - insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating expenses _______________________________________________________________________ $

9. Housing and utilities - Mortgage or rent expenses:

9a Using the number of people you entered in line 5, fill in the dollar amount listed
for your county for mortgage or rent expenses ..................................................................... $

Sb. Total average monthly payment for all mortgages and other debts secured by your home

To calculate the total average monthly payment, add all amounts that are
contractually due to each Secured creditor in the 60 months after you file for
bankruptcy Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

 

Name of the creditor Average monthly
payment
$
$
+ $
Copy Repeat this
Total average monthly payment $ _ $ amount on
__-'_“ here, __ line 33a.
9c. Net mortgage or rent expense
Subtract line 9b (total average monthly payment) from line 93 (mongage or $ C°py9 $
rent expense). |f this amount is less than $O, enter $O ..................................................................... here
10. lf you claim that the U.S. Trustee Program’s division of the lRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.
Exp|ain
why:

 

11.Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense

Cl 0. Goto line 14.
Cl 1.Gotollne12_
m 20rmoreGotolin612.

12. Vehlcle operation expense: Using the lRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan Statistical area. $

 

Official Form 122A_2 Chapter 7 Means Test Ca|culation

page 3

 

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 67 of 76
neororl oscAR JEsus aoucucNANi

Case number (irknown)
First Name Middle Name Last Name

 

 

13. Vehicle ownership or lease expense: Using the lRS Local Standards, calculate the net ownership or lease expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle
ln addition, you may not claim the expense for more than two vehicles.
Vehicle 1 Describe Vehicie 1:
§ 13a Ownership or leasing costs using lRS Local Standard ................................................. $
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles
§ To calculate the average monthly payment here and on line 13e add all
amounts that are contractually due to each secured creditor irl the 60 months
after you filed for bankruptcy Then divide by 60.
Name of each creditor for Vehicle 1 Average monthly
payment
$
+ $
Copy Repeat this
Total average monthly payment $ 9 -- $ amounton
here "`_ line soo
§ . . Copy net §
§ 130. Net Vehicle 1 ownership or lease expense vehic|e1 '
§ Subtract line 13b from line 13a. lf this amount ls less than $O, enter $O. .............................. $___ expense
§ here ..... 9 $
t
Vehicle 2 Describe Vehicle 2:
§ 13d Ownership or leasing costs using lRS Local Standard. ................................................ $
l
§ 13e. Average monthly payment for all debts secured by Vehicle 2.
' Do not include costs for leased vehicles
§ Name of each creditor for Vehicle 2 Average monthly
payment
$ i
+ $
§ Copy Repeat this
§ Total average monthly payment $ - $ amount on
‘ here, line 33c l
‘ t
§ 4 Copy net
13f_ Net Vehicle 2 ownershlp or lease expense vehicle 2
Subtract line 139 from 13d lf this amount is less than $O, enter $O ....................................... $_ expense
§ here ...9 $

 

 

 

14. Public transportation expense: lf you claimed 0 vehicles in line 11, using the lRS Local Standards, fill in the
Public Transponation expense allowance regardless of whether you use public transportation. $

15. Additional public transportation expense: lf you claimed 1 or more vehicles in line 11 and if you claim that you may also
§ deduct a public transportation expense you may f`lll in what you believe is the appropriate expense but you may not claim

 

Official Form 122A_2 Chapter 7 Means Test Ca|culation page 4

 

 

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 68 of 76
peororl oscAR JEsus BoucucNANl

_ Case number (rfknowni
First Name Middle Name Last Name

Other Necessary Expenses ln addition to the expense deductions listed above you are allowed your monthly expenses for
the following lRS categories.

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from your $
pay for these taxes However, if you expect to receive a tax refund you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes

Do not include real estate sales, or use taxes

17. involuntary deductions: The total monthly payroll deductions that yourjob requires, such as retirement contributions
union dues, and uniform costs.

Do not include amounts that are not required by yourjob, such as voluntary 401(k) contributions or payroll savings $

18. Life insurance: The total monthly premiums that you pay for your own term life insurance if two married people are filing
together, include payments that you make for your spouse’s term life insurance Do not include premiums for life
insurance on your dependents, for a non-filing spouse’s life insurance or for any form of life insurance other than term.

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments

Do not include payments on past due obligations for spousal or child support You will list these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:
l as a condition for yourjob, or
l for your physically or mentally challenged dependent child if no public education is available for similar services $

21. Chiidcare: The total monthly amount that you pay for childcare such as babysitting, daycare nursery, and preschool.
Do not include payments for any elementary or secondary school education. $

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. include only the amount that is more than the total entered in line 7.
Payments for health insurance or health savings accounts should be listed only in line 25. $

23. Optiona| telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income if lt + $
is not reimbursed by your employer.

Do not include payments for basic home telephone internet and cell phone service Do not include self-employment
expenses such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted

 

24. Add all of the expenses allowed under the lRS expense allowances $
Add lines 6 through 23.

 

 

 

Official Form 122Av2 Chapter 7 Means Test Ca|culation page 5

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 69 of 76

Debtor1 OSCAR JESUS BOUCUGNAN|

4 Case number §l/known§
First Name Middle Name Last Name

Additional Expense Deductions These are additional deductions allowed by the Means Test.
Note: Do not include any expense allowances listed in lines 6-24.

25. Health insurance disability insurance, and health savings account expenses. The monthly expenses for health

 

 

 

 

 

Do you actually spend this total amount?

m No. How much do you actually spend? $

m Yes

your household or member of your immediate family who is unable to pay for such expenses These expenses may
include contributions to an account of a qualified ABLE program 26 U.S.C. § 529A(b)_

of you and your family under the Family Vio|ence Prevention and Services Act or other federal laws that apply.

By law, the court must keep the nature of these expenses confidentia|.

 

l 8, then nil in the excess amount of home energy costs.

, You must give your case trustee documentation of your actual expenses and you must show that the additional amount

claimed is reasonable and necessary.

g 29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $160.42*

per child) that you pay for your dependent Children who are younger than 18 years old to attend a private or public
elementary or secondary school.

reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment

§ 30. Additional food and clothing expense The monthly amount by which your actual food and clothing expenses are

t higher than the combined food and clothing allowances in the lRS National Standards That amount cannot be more than

5% of the food and clothing allowances in the lRS National Standards

this form This chart may also be available at the bankruptcy clerk’s office
You must show that the additional amount claimed is reasonable and necessary

31 . Continuing charitable contributions The amount that you will continue to contribute in the form of cash or financial
instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).

§ 32. Add all of the additional expense deductions
Add lines 25 through 31.

 

insurance disability insurance and health savings accounts that are reasonably necessary for yourself, your spouse, or your

dependents

Health insurance $

Disabi|ity insurance $

Health savings account + $

Total $ Copy total here, ................................

26. Continuing contributions to the care of household or family members The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of

27. Protection against family violence The reasonably necessary monthly expenses that you incur to maintain the safety

28. Additional home energy costs Your home energy costs are included in your insurance and operating expenses on line 8.

lf you believe that you have home energy costs that are more than the horne energy costs included in expenses on line

§ You must give your case trustee documentation of your actual expenses and you must explain why the amount claimed is

To find a chart showing the maximum additional allowance go online using the link specified in the separate instructions for

 

 

 

 

 

 

ornolel Fonn 122"1{-2 ' `Mc`l`l'e¢'>tei’v' "lii`e’an`e'%eet` celeti`l'erion"`”

page 6

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 70 of 76
peololr oscAR JEsus BoucucNANl

Case number §l/known)

 

First Name Middle Name Last Name

 

Deductions for Debt Payment

§ 33. For debts that are secured by an interest in property that you own, including home mortgages vehicle
|oans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy Then divide by 60.

Average monthly
Mortgages on your home: Payment

l 33a. Copy line 9b here .................................................................................................................... 9 $

Loans on your first two vehicles:

336_ Copy line 13b here _______________________________________________________________________________________________________________ 9 $

330. Copy line 13e here, ____________________________________________________________________________________________________________ . 9 $

33d. List other secured debts:

§ Name of each creditor for other identify property that Does payment
’ secured debt secures the debt include taxes
or insurance?

 

 

 

 

 

 

 

 

El No $
§ El Yes
El No $
n Yes
§;l No + $
El Yes
, § § _________ ___ _; Copyt°ta|
33e Total average monthly payment. Add lines 33a through 33d_ ..................................................... ; $ §
t ____ l here')
34.Are any debts that you listed in line 33 secured by your primary residence a vehiclel
or other property necessary for your support or the support of your dependents?
El No. Go to line 35.
El Yes. State any amount that you must pay to a creditor, irl addition to the payments
listed irl line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below,
Name of the creditor identify property that Total cure Monthly cure
secures the debt amount amount
$ + 60 = $
$ + 60 = $
f $ + 60 = + $
__ ___ ._§ C t l
Total : $ ’ °pyt° a
§ __ §here
35. Do you owe any priority claims such as a priority tax, child support, or alimony -
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
El No. co lo line 36.
El Yes. Fill irl the total amount of all of these priority claims Do not include current or
ongoing priority claims, such as those you listed irl line 19.
Total amount of all past-due priority claims ............................................................... $ 4 60 =

69

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Ca|culation

page 7

Debtor1 OSCAR JESUS BOUCUGNAN|

Case 19-11239-ab| Doc 1 Entered 03/05/19 10:53:53 Page 71 of 76

Case number (lrl<nown)

 

First Name Middle Name Last Name

 

 

36. Are you eligible to file a case under Chapter13? 11 U.S.C, § 109(e).
For more information. go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office

E‘_-| No. Go to line 37_

l:] Yes. Fill in the following information.

Projected monthly plan payment if you Were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the
Administrative Office of the United States Courts (for districts in Alabama and
North Caroliria) or by the Executive Offlce for United States Trustees (for all
other districts).

 

 

 

 

 

 

 

 

X __
To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form This list may also be
available at the bankruptcy clerk’s office …M___WW_»_M
C t t |
Average monthly administrative expense if you were filing under Chapter 13 , $ h:;); a $
37. Add all of the deductions for debt payment. $
Add lines 33e through 36. ..............................................................................................................................................................
Total Deductions from income
38.Add all of the allowed deductions
Copy line 24, All of the expenses allowed under lRS $
expense allowances .....................................................................
Copy line 32, All of the additional expense deductions .......... $ §
§
Copy line 37, A// of the deductions for debt payment _____________ + $
Total deductions § $ f Copy total here ............................... 9 $ §
m Determine Whether There is a Presumption of Abuse §
39. Ca|culate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income ..... $
39b. Copy line 38, Total deductions .......... - $
390. Monthly disposable income. 11 U.S.C. § 707(b)(2). $ , Copy $
Subtract line 39b from line 39a. § ____ § here,
For the next 60 months (5 years) ___________________________________________________________________________________________________________ x 60
3thlMlt`ll' 39b60 $ Copy
9. oa. ulpylne cy . __________________________________________________________________________________________________________________ here, $

 

 

 

 

 

 

40. Find out whether there is a presumption of abuse. Check the box that applies:

m The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1, There is no presumption ofabuse. Go
to Part 5.

m The line 39d is more than $12,850*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances Then go to Part 5.

|:j The line 39d is ai least $1,100*, but not mere than $12,850*. co to line 41_

* Subject to adjustment on 4/01/19, and every 3 years after that for cases filed on or after the date of adjustment

Official Form 122A-2 Chapter 7 Means Test Ca|culation page 8

Case 19-11239-abl
OSCARJESUS BOUCUGNAN|

First Name Middle Name

Debtor 1

Last Name

Doc 1 Entered 03/05/19 10:53:53 Page 72 of 76

Case number (ifknown)

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. lf you filled out A
Summary of Your Assets and Liabilities and Certain Statistical lnformatl'on Schedules

416. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(|).
Multiply line 41a by 0.25. .............................................................................................................................

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

 

(Officiai Form 1068um), you may refer to line 3b On that form. ........................................................... .

 

 

 

Copy
$-_-_ here, $

 

 

 

 

 

n Line 39d is less than line 41 b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.

GO to Part 5.

§ n Line 39d is equal to or more than line 41 b. On the top of page 1 of this form, check box 2, There is a presumption

of abuse. You may fill out Part 4 if you claim special circumstances Then go to Part 5.

§
§
m Give Details About Specia| Circumstances

’ reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

!

El No. cord Parl 5.

for each item. You may include expenses you listed in line 25.

§ 43. Do you have any special circumstances thatjustify additional expenses or adjustments of current monthly income for which there is no

n Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable You must also give your case trustee documentation of your actual

expenses or income adjustments

Give a detailed explanation of the special circumstances

 

 

 

 

By signing here, l

  

X

 

Average monthly expense
or income adjustment

$

 

Signature of Debtor 1 Signature of Debtor 2

Date 03104[?§ °(2 Date
l MM/DD /YY MM/DD /YYYY

i

Ofncia| Form 122A-2 Chapter 7 Means Test Ca|culation

page 9

 

Case 19-11239-abl Doc 1 Entered 03/05/19 10:53:53 Page 73 of 76

UN|TED STATES BANKRUPTCY COURT
District of Nevada

m re OSCAR JESUS BOUCUGNANI

Case No.

 

Debtors Chapter 7

VER|F|CATIGN OF CREDITOR l\/|ATR|X

The above named debtor(s), or debtoris attorney if applicable do hereby certify under penalty of perjury that the
attached Master Maillng Llst of creditors is complete, correct and consistent with the debtor's schedules pursuant to
Local Bankruptcy Rules and l/we assume all responsibility for errors and omissions

Dated: 03 `[O /j§g@l‘z Signed; (Q'

Dated: Signed'.

 

 

ij
Signed: f

v R E f lcEs
MEW' Debtor(s)
1409 s. EAsTERN AvENuE

LAS VEGAS, Nevada 89104
Teiephone No: (702) 333-0712
Fax No: (702) 431-0362

 

 

 

 

Case 19-11239-abl Doc 1 Entered 03/05/19 10:53:53 Page 74 of 76

AARGON COLLECTION AGENCY
8668 sprint mountain rd
LAS VEGAS, NV 89117

AD ASTRA RECOVERY SERVICES INC
7330 W 33 RD STREET N
WICHITA, KS 67205

ASHER COLLECTION SERVICES
4524 SOUTHLAKE PKWY SUITE 15
BIRMINGHAM, AL 35244

BANCO DE AMERICA
P.O.BOX 98235
EL PASO, TX 79998

CC COLL SVC
8860 W SUNSET SUITE lOO
LAS VEGAS, NV 89148

COONS CREDIT CORP
3295 COLLEGE STREET
BEAUMONT, TX 77701

CURACAO
1605 W OLYMPIC BLVD ST
LOS ANGELES, CA 90015

MERRICK BANK CORPORATION
P.O.BOX 9201
OLD BETHPAGE, NY 11804

NEVADA TITLE AND PAY DAY LOANS
4830 W CHARLESTON
LAS VEGAS, NV 89164

Case 19-11239-abl Doc 1 Entered 03/05/19 10:53:53 Page 75 of 76

OKINUS INC
147 W Railroad St
S, Pelham, GA 31779

OPORTUN PROGRESO FINANCING
3201 DALLAS PKWY SUITE 700
FRISCO, TX 75034

QUICK CASH
6181 S RAIMBOW BLVD
LAS VEGAS, NV 89118

RAPID CASH
P.O.BOX 780408
WICHITA, KS 67278

SUN LOAN
4755 W FLAMINGO SUITE B
LAS VEGAS, NV 89103

TOYOTA MOTOR CREDIT
1500 W PARK DR
FRISCO, TX 75034

Case 19-11239-abl Doc 1 Entered 03/05/19 10:53:53 Page 76 of 76

Attachment

Attachment 1
VICT()R SERNA MULTISERVICES

